EXHIBIT 10.1
















CREDIT AGREEMENT




DATED AS OF JANUARY 31, 2013,




BUT MADE EFFECTIVE AS OF FEBRUARY 22, 2013,




BY AND AMONG




BLUE EARTH, INC., BLUE EARTH TECH, INC.,




BLUE EARTH ENERGY MANAGEMENT, INC.,




BLUE EARTH ENERGY MANAGEMENT SERVICES, INC.,




BLUE EARTH FINANCE, INC., BLUE EARTH ENERGY PARTNERS, LLC,




CASTROVILLA, INC., XNERGY, INC., HVAC CONTROLS & SPECIALTIES, INC.,




 AND ECOLEGACY GAS & POWER, LLC,




COLLECTIVELY, AS BORROWERS,




AND




TCA GLOBAL CREDIT MASTER FUND, LP,




AS LENDER




















--------------------------------------------------------------------------------







CREDIT AGREEMENT

This CREDIT AGREEMENT (this “Agreement”), dated as of January 31, 2013, but made
effective as of February 22, 2013 (the “Effective Date”), is executed by and
among BLUE EARTH, INC., a Nevada corporation (the “Issuing Borrower”), BLUE
EARTH TECH, INC., a Nevada corporation, BLUE EARTH ENERGY MANAGEMENT, INC., a
Nevada corporation, BLUE EARTH ENERGY MANAGEMENT SERVICES, INC., a Nevada
corporation, BLUE EARTH FINANCE, INC., a Nevada corporation, BLUE EARTH ENERGY
PARTNERS, LLC, a Nevada limited liability company, CASTROVILLA, INC., a
California corporation, XNERGY, INC., a California corporation, HVAC CONTROLS &
SPECIALTIES, INC., an Idaho corporation, and ECOLEGACY GAS & POWER, LLC, a
California limited liability company (each of the foregoing, including the
Issuing Borrower, hereinafter sometimes individually referred to as a “Borrower”
and all such entities sometimes hereinafter collectively referred to as
“Borrowers” or the “Credit Parties”), and TCA GLOBAL CREDIT MASTER FUND, LP, a
Cayman Islands limited partnership (“Lender”).

WHEREAS, Borrowers have requested that Lender extend a revolving credit facility
to Borrowers of up to Ten Million and No/100 Dollars ($10,000,000.00) for the
purposes permitted hereunder; and for these purposes, Lender is willing to make
certain loans and extensions of credit to Borrowers of up to such amount and
upon the terms and conditions set forth herein; and

WHEREAS, Borrowers have agreed to secure all of their obligations under the Loan
Documents by granting to Lender a first priority security interest in and Lien
upon all of their existing and after-acquired personal and real property, other
than the personal and real property excluded as provided herein and in the
Security Agreement; and

WHEREAS, in connection with the loans and extensions of credit to be made by
Lender pursuant to this Agreement, the officers and directors of the Borrowers
are willing to execute validity guarantees in favor of Lender in connection with
the Borrowers’ obligations under the Loan Documents;

NOW, THEREFORE, in consideration of the premises and the mutual covenants
hereinafter contained, and for other good and valuable consideration, the
parties hereto agree as follows:

1.

DEFINITIONS.

1.1

Defined Terms.  For the purposes of this Agreement, the following capitalized
words and phrases shall have the meanings set forth below.

(a)

“Account” shall mean, individually, and “Accounts” shall mean, collectively, any
and all accounts (as such term is defined in the UCC) of each of the Borrowers.

(b)

“Affiliate” (a) of Lender shall mean: (i) any entity which, directly or
indirectly, Controls, or is Controlled by, or is under common Control with,
Lender; and (ii) any entity administered or managed by Lender, or an Affiliate
or investment advisor thereof and which is engaged in making, purchasing,
holding or otherwise investing in commercial loans;





1




--------------------------------------------------------------------------------







and (b) of a Borrower shall mean any entity which, directly or indirectly,
Controls, is Controlled by, or is under common Control with, any Borrower.  

(c)

“Agreement” shall mean this Credit Agreement by and among Borrowers and Lender.

(d)

“Borrower” and “Borrowers” shall have the meaning given to such terms in the
preamble hereof.

(e)

“ Borrower Lease ” shall have the meaning given to such term in Section 7.17
hereof.

(f)

“Borrowing Base Amount” shall mean an amount, expressed in Dollars, equal to one
hundred percent (100%) of the amount of funds then available and cleared in the
Lock Box Account as of the date the Borrowing Base Amount is calculated, less
any interest or fees then due and payable to Lender under this Agreement.

(g)

“Borrowing Base Certificate” shall mean a certificate delivered by Lender to
Borrower from time to time in a form acceptable to Lender, pursuant to which the
formula and calculation of the Borrowing Base Amount is made.

(h)

“Business Day” shall mean any day other than a Saturday, Sunday or a legal
holiday on which banks are authorized or required to be closed for the conduct
of commercial banking business in the State of Florida.

(i)

“Capital Expenditures” shall mean expenditures (including Capital Lease
obligations which should be capitalized under GAAP) for the acquisition of fixed
assets which are required to be capitalized under GAAP.

(j)

“Capital Lease” shall mean, as to any Person, a lease of any interest in any
kind of property or asset, whether real, personal or mixed, or tangible or
intangible, by such Person as lessee that is, or should be, in accordance with
Financial Accounting Standards Board Statement No. 13, as amended from time to
time, or, if such Statement is not then in effect, such statement of GAAP as may
be applicable, recorded as a “capital lease” on the balance sheets of any
Borrower prepared in accordance with GAAP.

(k)

“Change in Control” shall mean any sale, conveyance, assignment or other
transfer, directly or indirectly, of any ownership interest of any Borrower,
which results in any change in the identity of the individuals or entities
previously in Control of such Borrower or the grant of a security interest in
any ownership interest of any Person, directly or indirectly Controlling any
Borrower, which could result in a change in the identity of the individuals or
entities previously in Control of such Borrower.

(l)

“Closing Date” shall mean the date upon which the first Revolving Loan hereunder
is initially funded.

(m)

“Collateral” shall have the meaning ascribed thereto in the Security Agreement.





2




--------------------------------------------------------------------------------







(n)

“Common Stock” shall mean the common stock of the Issuing Borrower, par value
$0.001 per share.

(o)

“Compliance Certificate” shall mean the covenant compliance certificate
contemplated by Section 10.11 hereof, the form of which is attached hereto as
Exhibit “A”.

(p)

“Contingent Liability” and “Contingent Liabilities” shall mean, respectively,
each obligation and liability of Borrowers and all such obligations and
liabilities of Borrowers incurred pursuant to any agreement, undertaking or
arrangement by which Borrowers, or any one of them, either: (i) guarantee,
endorse or otherwise become or are contingently liable upon (by direct or
indirect agreement, contingent or otherwise, to provide funds for payment, to
supply funds to, or otherwise to invest in, a debtor, or otherwise to assure a
creditor against loss) the indebtedness, dividend, obligation or other liability
of any other Person in any manner (other than by endorsement of instruments in
the course of collection), including without limitation, any indebtedness,
dividend or other obligation which may be issued or incurred at some future
time; (ii) guarantee the payment of dividends or other distributions upon the
shares or ownership interest of any other Person; (iii) undertake or agree
(whether contingently or otherwise): (A) to purchase, repurchase, or otherwise
acquire any indebtedness, obligation or liability of any other Person or any
property or assets constituting security therefor; (B) to advance or provide
funds for the payment or discharge of any indebtedness, obligation or liability
of any other Person (whether in the form of loans, advances, stock purchases,
capital contributions or otherwise), or to maintain solvency, assets, level of
income, working capital or other financial condition of any other Person; or (C)
to make payment to any other Person other than for value received; (iv) agree to
lease property or to purchase securities, property or services from such other
Person with the purpose or intent of assuring the owner of such indebtedness or
obligation of the ability of such other Person to make payment of the
indebtedness or obligation; (v) to induce the issuance of, or in connection with
the issuance of, any letter of credit for the benefit of such other Person; or
(vi) undertake or agree otherwise to assure a creditor against loss.  The amount
of any Contingent Liability shall (subject to any limitation set forth herein)
be deemed to be the outstanding principal amount of the indebtedness, obligation
or other liability guaranteed or supported thereby.

(q)

“Control” or “Controlling” shall mean the possession of the power to direct, or
cause the direction of, the management and policies of a Person by contract,
voting of securities, or otherwise.

(r)

“Credit Parties” shall have the meaning given to it in the preamble hereof.

(s)

“Customer” shall mean any Person who is obligated to any Borrower for any
Receipts.

(t)

“Default Rate” shall mean a per annum rate of interest equal to Seventeen
Percent (17%) per annum.





3




--------------------------------------------------------------------------------







(u)

“Depreciation” shall mean the total amounts added to depreciation, amortization,
obsolescence, valuation and other proper reserves, as reflected on any
Borrower’s financial statements and determined in accordance with GAAP.

(v)

“Dollars” or “$” means lawful currency of the United States of America.

(w)

“Effective Date” shall have the meaning given to it in the preamble hereof.

(x)

“Employee Plan” means any employee pension benefit plan (other than a
multiemployer plan) subject to the provisions of Title IV of ERISA or the
minimum funding requirements of Section 412 of the Internal Revenue Code or
Section 302 of ERISA, and in respect of which a Credit Party or any other entity
required to be aggregated with any Credit Party under Section 414(b), (c), (m)
or (o) of the Internal Revenue Code and/or Section 4001(b) of ERISA could have
any liability.

(y)

“Environmental Laws” shall mean all federal, state, district, local and foreign
laws, rules, regulations, ordinances, and consent decrees relating to health,
safety, hazardous substances, pollution and environmental matters, as now or at
any time hereafter in effect, applicable to Borrowers’ business or facilities
owned or operated by any Borrower, including laws relating to emissions,
discharges, releases or threatened releases of pollutants, contamination,
chemicals, or hazardous, toxic or dangerous substances, materials or wastes in
the environment (including, without limitation, ambient air, surface water, land
surface or subsurface strata) or otherwise relating to the generation,
manufacture, processing, distribution, use, treatment, storage, disposal,
transport or handling of Hazardous Materials.

(z)

“ERISA” shall mean the Employee Retirement Income Security Act of 1974, as
amended from time to time.

(aa)

“Event of Default” shall mean any of the events or conditions set forth in
Section 12 hereof.

(bb)

“Exchange Act” shall mean the Securities Exchange Act of 1934, as amended, and
the rules and regulations promulgated thereunder.

(cc)

“Excluded Assets” shall have the meaning ascribed to such term in the Security
Agreement, and may include Future Projects, and all Receipts associated with any
such Future Projects, provided any such Future Project (and Receipts associated
therewith) has not become an Included Project in accordance with the terms of
this Agreement.

(dd)

“Funded Indebtedness” shall mean, as to any Person, without duplication: (i) all
indebtedness for borrowed money of such Person (including principal, interest
and, if not paid when due, fees and charges), whether or not evidenced by bonds,
debentures, notes or similar instruments; (ii) all obligations to pay the
deferred purchase price of property or services; (iii) all obligations,
contingent or otherwise, with respect to the maximum face amount of all letters
of credit (whether or not drawn), bankers’ acceptances and similar obligations
issued for the account of such Person (including the Letters of Credit), and all
unpaid drawings in respect of such letters of credit, bankers’ acceptances and
similar obligations; and (iv) all





4




--------------------------------------------------------------------------------







indebtedness secured by any Lien on any property owned by such Person, whether
or not such indebtedness has been assumed by such Person (provided, however, if
such Person has not assumed or otherwise become liable in respect of such
indebtedness, such indebtedness shall be deemed to be in an amount equal to the
fair market value of the property subject to such Lien at the time of
determination).  Notwithstanding the foregoing, Funded Indebtedness shall not
include trade payables and accrued expenses incurred by such Person in
accordance with customary practices and in the Ordinary Course of Business of
such Person.

(ee)

“ Future Projects ” shall mean, as of the Effective Date, all Projects, but
specifically excluding the Included Projects as of the Effective Date, which are
excluded from the Collateral, and whose Receipts are excluded from the
requirements of Section 2(e)(i) hereof.  Such Future Projects may become
Included Projects, if required to obtain an increase in the Revolving Loan
Commitment in accordance with Section 2.1(b)(v) hereof, or if required under the
terms of Section 2.1(e)(ii) hereof, and upon such event, such a Project shall
automatically cease to be a Future Project and become an Included Project.

(ff)

“GAAP” shall mean United States generally accepted accounting principles set
forth from time to time in the opinions and pronouncements of the Accounting
Principles Board and the American Institute of Certified Public Accountants and
statements and pronouncements of the Financial Accounting Standards Board (or
agencies with similar functions of comparable stature and authority within the
U.S. accounting profession), which are applicable to the circumstances as of the
date of determination; provided, however, that interim financial statements or
reports shall be deemed in compliance with GAAP despite the absence of footnotes
and fiscal year-end adjustments as required by GAAP.

(gg)

“Governmental Authority” means any foreign, federal, state or local government,
or any political subdivision thereof, or any court, agency or other body,
organization, group, stock market or exchange exercising any executive,
legislative, judicial, quasi-judicial, regulatory or administrative function of
government.

(hh)

“Hazardous Materials” shall mean any hazardous, toxic or dangerous substance,
materials and wastes, including, without limitation, hydrocarbons (including
naturally occurring or man-made petroleum and hydrocarbons), flammable
explosives, asbestos, urea formaldehyde insulation, radioactive materials,
biological substances, polychlorinated biphenyls, pesticides, herbicides and any
other kind and/or type of pollutants or contaminants (including, without
limitation, materials which include hazardous constituents), sewage, sludge,
industrial slag, solvents and/or any other similar substances, materials or
wastes that are or become regulated under any Environmental Law (including,
without limitation, any that are or become classified as hazardous or toxic
under any Environmental Law).

(ii)

“Included Projects” shall mean, as of the Effective Date, those certain projects
of the Borrowers known or described as the Solar PV Projects, namely: (i) the
Solar PV Joint Development Agreement (sometimes known or described as “Sun
Valley”); and (ii) the Orange Center School Project, together with all Receipts
associated with such Included Projects.  After the Effective Date, Included
Projects shall include any Future Projects that automatically become Included
Projects in accordance with Section 2.1(b)(v) hereof, or if required under the
terms of Section 2.1(e)(ii) hereof.





5




--------------------------------------------------------------------------------







(jj)

“Interest Rate” shall mean a fixed rate of interest equal to Twelve Percent
(12%) per annum, calculated on the actual number of days elapsed over a 360-day
year.

(kk)

“Lender” shall have the meaning given to it in the preamble hereof.

(ll)

“Liabilities” shall mean, at all times, all liabilities of Borrowers that would
be shown as such on the balance sheets of each Borrower prepared in accordance
with GAAP.

(mm)

“Lien” shall mean, with respect to any Person, any mortgage, pledge,
hypothecation, judgment lien or similar legal process, title retention lien, or
other lien or security interest granted by such Person or arising by judicial
process or otherwise, including, without limitation, the interest of a vendor
under any conditional sale or other title retention agreement and any financing
lease having substantially the same economic effect as any of the foregoing.

(nn)

“Loan” or “Loans” shall mean the aggregate of all Revolving Loans made by Lender
to Borrower under and pursuant to this Agreement.

(oo)

“Loan Documents” shall mean those documents listed in Sections 3.1, 3.2 and 3.3
hereof, and any other documents or instruments executed in connection with this
Agreement or the Revolving Loans contemplated hereby, and all renewals,
extensions, future advances, modifications, substitutions, or replacements
thereof.

(pp)

“Material Adverse Effect” shall mean: (i) a material adverse change or effect
upon the assets, business, prospects, properties, financial condition or results
of operations of Borrowers, taken as a whole; (ii) a material impairment of the
ability of any Borrower, individually, or all Borrowers, collectively, to
perform any of their respective Obligations under any of the Loan Documents;
(iii) a material adverse effect on: (A) any material portion of the Collateral;
(B) the legality, validity, binding effect or enforceability against any
Borrower of any of the Loan Documents; (C) the perfection or priority (subject
to Permitted Liens) of any Lien granted to Lender under any Loan Document; or
(D) the practical realization of the benefits of Lender’s rights or remedies
under any of the Loan Documents; or (iv) a material adverse effect or impairment
on the Lender’s ability to sell Facility Fee Shares or other shares of Issuing
Borrower’s Common Stock issuable to Lender under any Loan Documents without
limitation or restriction in the Principal Trading Market (to the extent such
Facility Fee Shares or other shares are eligible to be sold in the Principal
Trading Market under applicable securities laws, rules and regulations, without
limitation or restriction).  For purposes of determining whether any of the
foregoing changes, effects, impairments, or other events have occurred, such
determination shall be made by Lender, in its sole, but reasonably exercised,
discretion.

(qq)

“Material Contract” shall mean any contract or agreement to which any Borrower
is a party or by which any Borrower or any of their respective assets are bound
and which: (i) is required to be disclosed to the SEC under applicable Laws and
rules and regulations of the SEC; (ii) involves aggregate payments of Two
Hundred Thousand Dollars ($200,000) or more to or from any Borrower; (iii)
involves delivery, purchase, licensing or provision, by or to any Borrower, of
any goods, services, assets or other items having a value (or potential value)
over the term of such contract or agreement of Two Hundred Thousand Dollars
($200,000) or





6




--------------------------------------------------------------------------------







more or is otherwise material to the conduct of any Borrower’s business as now
conducted and as contemplated to be conducted in the future; (iv) involves a
material Borrower Lease; (v) imposes any guaranty, surety or indemnification
obligations on any Borrower; or (vi) prohibits any Borrower from engaging in any
business or competing anywhere in the world.

(rr)

“Net Income” shall mean, with respect to any period, the amount shown opposite
the caption “Net Income” or a similar caption on the financial statements of any
Borrower, prepared in accordance with GAAP.

(ss)

“Obligations” shall mean all loans, advances and other financial accommodations
(whether primary, contingent or otherwise), all interest accrued thereon
(including interest which would be payable as post-petition in connection with
any bankruptcy or similar Proceeding, whether or not permitted as a claim
thereunder), and any fees due to Lender under this Agreement or the other Loan
Documents, any expenses incurred by Lender under this Agreement or the other
Loan Documents, and any and all other liabilities and obligations of each of the
Borrowers to Lender, and the performance by each of the Borrowers of all
covenants, agreements and obligations of every nature and kind on the part of
Borrowers to be performed, under this Agreement and any other Loan Documents.

(tt)

“Ordinary Course of Business” means the ordinary course of business consistent
with past custom and practice (including with respect to quantity, quality and
frequency).

(uu)

“Payment Date” shall have the meaning given to it in Section 2.1(c) hereof.

(vv)

“Permitted Liens” shall mean: (i) Liens for Taxes, assessments or other
governmental charges either: (A) not at the time delinquent or thereafter
payable without penalty; or (B) being contested in good faith by appropriate
Proceedings and, in each case, for which adequate reserves are maintained on the
books of the applicable Borrower in accordance with GAAP and in respect of which
no Lien has been filed; (ii) Liens of carriers, warehousemen, mechanics and
materialmen arising in the Ordinary Course of Business and other similar Liens
imposed by law; (iii) Liens in the form of deposits or pledges incurred in
connection with worker’s compensation, unemployment compensation and other types
of social security (excluding Liens arising under ERISA or in connection with
surety bonds, bids, performance bonds and similar obligations) for sums not
overdue or being contested in good faith by appropriate Proceedings and not
involving any advances or borrowed money or the deferred purchase price of
property or services, which do not in the aggregate materially detract from the
value of the property or assets of any Borrower taken as a whole or materially
impair the use thereof in the operation of any Borrower’s business and, in each
case, for which adequate reserves are maintained on the books of the applicable
Borrower in accordance with GAAP and in respect of which no Lien has been filed;
(iv) Liens described in the Financial Statements referred to in Section 7.9
hereof and the replacement, extension or renewal of any such Lien upon or in the
same property subject thereto arising out of the extension, renewal or
replacement of the indebtedness secured thereby (without increase in the amount
thereof); (v) attachments, appeal bonds, judgments and other similar Liens, for
sums not exceeding One Hundred Fifty Thousand and 00/100 Dollars ($150,000)
arising in connection with court Proceedings, provided





7




--------------------------------------------------------------------------------







the execution or other enforcement of such Liens is effectively stayed and the
claims secured thereby are being actively contested in good faith and by
appropriate Proceedings and to the extent such judgments or awards do not
constitute an Event of Default; (vi) zoning and similar restrictions on the use
of property and easements, rights of way, restrictions, restrictive covenants,
minor defects or irregularities in title and other similar Liens not interfering
in any material respect with the ordinary conduct of the business of any
Borrower; (vii) Liens arising in connection with Capital Leases (and attaching
only to the property being leased); (viii) Liens that constitute purchase money
security interests on any property securing indebtedness incurred for the
purpose of financing all or any part of the cost of acquiring such property,
provided that any such Lien attaches to such property within sixty (60) days of
the acquisition thereof and attaches solely to the property so acquired;
(ix) Liens granted to Lender hereunder and under the Loan Documents; (x) any
interest or title of a lessor, sublessor, licensor or sublicensor under any
lease or non-exclusive license permitted by this Agreement; (xi) Liens disclosed
by uniform commercial code financing statements filed under any lease permitted
by this Agreement; and (xii) banker’s Liens and rights of set-off of financial
institutions arising in connection with items deposited in accounts maintained
at such financial institutions and subsequently unpaid and unpaid fees and
expenses that are charged to any Borrower by such financial institutions in the
Ordinary Course of Business of the maintenance and operation of such accounts.

(ww)

“Permit” means any license, permit, approval, waiver, order, authorization,
right or privilege of any nature whatsoever, granted, issued, approved or
allowed by any Governmental Authority.

(xx)

“Person” shall mean any individual, partnership, limited liability company,
limited liability partnership, corporation, trust, joint venture, joint stock
company, association, unincorporated organization, government or agency or
political subdivision thereof, or other entity.

(yy)

“Principal Trading Market” shall mean the Nasdaq Global Select Market, the
Nasdaq Global Market, the Nasdaq Capital Market, the OTC Bulletin Board, the OTC
Markets, the NYSE Euronext or the NYSE Market, whichever is at the time the
principal trading exchange or market for the Common Stock.

(zz)

“Proceeding” means any demand, claim, suit, action, litigation, investigation,
audit, study, arbitration, administrative hearing, or any other proceeding of
any nature whatsoever.

(aaa)

“Project” shall mean a specific business project or transaction undertaken by a
Borrower that is specifically identifiable, and all Receipts, Accounts, and
other items related to such specific project or transaction.  All Projects
existing as of the Effective Date are listed and identified on Exhibit “B”
attached hereto, and any Projects of any Borrower coming into existence after
the Effective Date shall automatically be deemed a Project hereunder and
included on Exhibit “B” hereof, even if such Exhibit “B” is not formally
modified to so include such Projects coming into existence after the Effective
Date.

(bbb)

“Projections” shall mean the projected Receipts expected to be received by a
Borrower from a particular Project, as estimated and submitted by Borrowers to
Lender, and





8




--------------------------------------------------------------------------------







as approved by Lender.  As of the Effective Date, the Projections for the
Included Projects are set forth in Exhibit “C” attached hereto.  With respect to
any Future Project that is to become an Included Project in accordance with this
Agreement, the Projections for any such Project shall be estimated and submitted
by the applicable Borrower to Lender, and once approved by Lender, shall become
the Projections for such Project.

(ccc)

“Real Property” means any real estate, land, building, structure, improvement,
fixture or other real property of any nature whatsoever, whether owned in fee or
pursuant to a lease.

(ddd)

“Receipts” shall mean all revenues, receipts, receivables, Accounts, collections
or any other funds at any time received or receivable by any Borrower, or
otherwise owing to any Borrower, in connection with its business, operations or
from any other source, relating solely to the Included Projects and any Future
Projects.

(eee)

“Regulatory Change” shall mean the introduction of, or any change in any
applicable law, treaty, rule, regulation or guideline or in the interpretation
or administration thereof by any governmental authority or any central bank or
other fiscal, monetary or other authority having jurisdiction over Lender or its
lending office.

(fff)

“Revolving Loan” and “Revolving Loans” shall mean, respectively, each direct
advance, and the aggregate of all such direct advances, made by Lender to
Borrowers under and pursuant to Section 2.1 of this Agreement.

(ggg)

“Revolving Loan Availability” shall mean at any time the then applicable
Revolving Loan Commitment.

(hhh)

“Revolving Loan Commitment” shall mean, on the Closing Date, One Million Five
Hundred Thousand and No/100 Dollars ($1,500,000.00), and in the event Borrowers
request and Lender agrees to increase the Revolving Loan Commitment pursuant to
Section 2.1(b), thereafter, shall mean the amount to which Lender agrees to
increase the Revolving Loan Commitment,  up to Ten Million and No/100 Dollars
($10,000,000.00), all as applicable pursuant to Section 2.1(b).

(iii)

“Revolving Loan Maturity Date” shall mean the earlier of: (i) six (6) months
from the Closing Date; (ii) upon prepayment of the Revolving Note by Borrowers
(subject to Section 2.1(d)(ii)); or (iii) the occurrence of an Event of Default
and acceleration of the Revolving Note pursuant to this Agreement, unless the
date in clause (i) shall be extended pursuant to Section 2.3 or by Lender
pursuant to any modification, extension or renewal note executed by Borrowers
and accepted by Lender in its sole and absolute discretion in substitution for
the Revolving Note.

(jjj)

“Revolving Note” shall mean that certain Revolving Note in the principal amount
of the Revolving Loan Commitment of even date herewith made by Borrowers in
favor of Lender, in form substantially similar to that of Exhibit “D” attached
hereto, and any renewal, extension, future advance, modification, substitution,
or replacement thereof.





9




--------------------------------------------------------------------------------







(kkk)

“SEC” shall mean the United States Securities and Exchange Commission.

(lll)

“Securities Act” shall mean the Securities Act of 1933, as amended.

(mmm)

“Security Agreement” shall mean a Security Agreement in favor of Lender, in form
substantially similar to that of Exhibit “E” attached hereto.

(nnn)

“Subsidiary” and “Subsidiaries” shall mean, respectively, each and all such
corporations, partnerships, limited partnerships, limited liability companies,
limited liability partnerships or other entities of which or in which a Person
owns, directly or indirectly, fifty percent (50%) or more of: (i) the combined
voting power of all classes of stock having general voting power under ordinary
circumstances to elect a majority of the board of directors of such entity if a
corporation; (ii) the management authority and capital interest or profits
interest of such entity, if a partnership, limited partnership, limited
liability company, limited liability partnership, joint venture or similar
entity; or (iii) the beneficial interest of such entity, if a trust, association
or other unincorporated organization.

(ooo)

“UCC” shall mean the Uniform Commercial Code in effect in Nevada from time to
time.

(ppp)

“Validity Guaranties” shall mean the validity guaranties executed by such
officers of Borrowers as Lender shall require, in Lender’s sole discretion,
which shall be substantially in the form of Exhibit “F” attached hereto.

1.2

Accounting Terms.  Any accounting terms used in this Agreement which are not
specifically defined herein shall have the meanings customarily given them in
accordance with GAAP.  Calculations and determinations of financial and
accounting terms used and not otherwise specifically defined hereunder and the
preparation of financial statements to be furnished to Lender pursuant hereto
shall be made and prepared, both as to classification of items and as to amount,
in accordance with GAAP as used in the preparation of the financial statements
of any Borrower on the date of this Agreement.  If any changes in accounting
principles or practices from those used in the preparation of the financial
statements are hereafter occasioned by the promulgation of rules, regulations,
pronouncements and opinions by or required by the Financial Accounting Standards
Board or the American Institute of Certified Public Accountants (or any
successor thereto or agencies with similar functions), which results in a
material change in the method of accounting in the financial statements required
to be furnished to Lender hereunder or in the calculation of financial
covenants, standards or terms contained in this Agreement, the parties hereto
agree to enter into good faith negotiations to amend such provisions so as
equitably to reflect such changes to the end that the criteria for evaluating
the financial condition and performance of each Borrower will be the same after
such changes as they were before such changes; and if the parties fail to agree
on the amendment of such provisions, Borrowers will furnish financial statements
in accordance with such changes but shall provide calculations for all financial
covenants, perform all financial covenants and otherwise observe all financial
standards and terms in accordance with applicable accounting principles and
practices in effect immediately prior to such changes.  Calculations with
respect to financial covenants required to be stated in accordance with
applicable accounting principles and





10




--------------------------------------------------------------------------------







practices in effect immediately prior to such changes shall be reviewed and
certified by Borrowers’ accountants.

1.3

Other Terms Defined in UCC.  All other words and phrases used herein and not
otherwise specifically defined shall have the respective meanings assigned to
such terms in the UCC, as amended from time to time, to the extent the same are
used or defined therein.

1.4

Other Definitional Provisions; Construction.  Whenever the context so requires,
the neuter gender includes the masculine and feminine, the single number
includes the plural, and vice versa.  The words “hereof”, “herein” and
“hereunder” and words of similar import when used in this Agreement shall refer
to this Agreement as a whole and not to any particular provision of this
Agreement, and references to Article, Section, Subsection, Annex, Schedule,
Exhibit and like references are references to this Agreement unless otherwise
specified.  Wherever the word “include,” “includes” or “including” is used in
this Agreement, it will be deemed to be followed by the words “without
limitation.”  An Event of Default shall “continue” or be “continuing” until such
Event of Default has been waived in accordance with Section 14.3 hereof.
 References in this Agreement to any party shall include such party’s successors
and permitted assigns.  References to any “Section” shall be a reference to such
Section of this Agreement unless otherwise stated.  The term “Borrower” or
“Borrowers” shall refer collectively to the Issuing Borrower and all of its
Subsidiaries from time to time in existence, whether made a part of this
Agreement or not, and to each of them individually, in each case as the context
may so require, it being the intent of the parties under this Agreement that all
of the terms, conditions, provisions and representations hereof shall, to the
greatest extent possible, apply equally to each of them, as if each term,
covenant, provision and representation was separately made herein by each of
them, except only with respect to any terms and provisions that deal directly
with the issuance of any Common Stock of the Issuing Borrower, in which case the
term Borrower shall mean and refer only to the Issuing Borrower.  To the extent
any of the provisions of the other Loan Documents are inconsistent with the
terms of this Agreement, the provisions of this Agreement shall govern.

2.

REVOLVING LOAN FACILITY.

2.1

Revolving Loan.

(a)

Revolving Loan Commitment.  Subject to the terms and conditions of this
Agreement and the other Loan Documents, and in reliance upon the representations
and warranties of Borrowers set forth herein and in the other Loan Documents,
Lender agrees to make such Revolving Loans at such times as Borrowers may from
time to time request, pursuant to the terms of this Agreement, until, but not
including, the Revolving Loan Maturity Date, and in such amounts as Borrowers
may from time to time request up to the Revolving Loan Availability (and subject
at all times to the amounts available to be borrowed in accordance with the
Borrowing Base Certificate); provided, however, that the aggregate principal
balance of all Revolving Loans outstanding at any time shall not exceed the
Revolving Loan Availability, unless agreed to by Lender in its sole discretion;
and further provided, however, that, notwithstanding anything contained in this
Agreement or any other Loan Documents to the contrary, each Revolving Loan
requested by Borrowers under this Agreement shall be subject to Lender’s
approval, which approval may be given or withheld in Lender’s sole and absolute





11




--------------------------------------------------------------------------------







discretion.  Revolving Loans made by Lender may be repaid and, subject to the
terms and conditions hereof, borrowed again up to, but not including, the
Revolving Loan Maturity Date, unless the Revolving Loans are otherwise
terminated or extended as provided in this Agreement.  The Revolving Loans shall
be used by Borrower only for the specific purposes permitted hereunder and for
no other purpose.

(b)

Increase to Revolving Loan Commitment.  Borrowers may request, from time to
time, that the Revolving Loan Commitment be increased to up to Ten Million
Dollars ($10,000,000); and Lender, in its sole discretion, may make available
Revolving Loan Commitment increases to Borrowers.  Lender’s election to increase
the Revolving Loan Commitment from time to time may be granted or denied by
Lender in its sole and absolute discretion, however, at a minimum, the following
conditions must be satisfied:

(i)

no Event of Default shall have occurred or be continuing, or result from the
applicable increase of the Revolving Loan Commitment;

(ii)

Borrowers shall have executed and delivered a new or revised Revolving Note
reflecting the increase and otherwise in the form of the pre-existing Revolving
Note;

(iii)

After giving effect to such increase, the amount of the aggregate outstanding
principal balance of all Revolving Loans shall not be in excess of the Revolving
Loan Availability;

(iv)

Lender shall have reviewed and accepted, in its sole and absolute discretion,
the amount and type of current and historical Receipts of the Borrowers, or
other Collateral required for the increase; and

(v)

Future Projects approved by Lender whose Receipts shall be remitted through the
Lock Box Account and which shall be added to the Collateral.

(c)

Revolving Loan Interest and Payments.  The principal amount of the Revolving
Loans outstanding from time to time shall bear interest at the Interest Rate.
All accrued and unpaid interest on the unpaid principal balance of all Revolving
Loans outstanding from time to time shall be payable on a weekly basis on the
weekly anniversary date of the Closing Date, or such other date as Lender and
Borrowers may agree upon (provided, however, if no such other agreement is made
or reached, then on the weekly anniversary date of the Closing Date), commencing
on the first such date to occur after the date hereof and on the Revolving Loan
Maturity Date (each a “Payment Date”).  Any amount of principal or interest on
the Revolving Loans which is not paid when due, whether at stated maturity, by
acceleration or otherwise, shall at Lender’s option bear interest payable on
demand at the Default Rate.

(d)

Revolving Loan Principal Repayments.

(i)

Mandatory Principal Prepayments; Overadvances.  All Revolving Loans hereunder
shall be repaid by Borrowers on or before the Revolving Loan Maturity Date,
unless payable sooner pursuant to the provisions of this Agreement.  Principal
amounts repaid on the Revolving Note may be re-borrowed. In the event the
aggregate outstanding principal





12




--------------------------------------------------------------------------------







balance of all Revolving Loans hereunder exceed the Revolving Loan Availability,
Borrowers shall, upon notice or demand from Lender, immediately make such
repayments of the Revolving Loans or take such other actions as shall be
necessary to eliminate such excess.  Lender shall apply funds (in excess of any
recurring fees owed under Section 2.2, fees owed to any custodian/back-up
servicer, interest owed under Sections 2.1(c) and 2.4 and other fees or charges
due and payable to Lender under this Agreement or any other Loan Documents)
received into the Lock Box Account as payment against the outstanding principal
balance of the Revolving Loans on any Payment Date.

(ii)

Optional Prepayments.  Borrowers may, from time to time, prepay the Revolving
Loans, in whole or in part, without premium or penalty.

(e)

Collections; Lock Box.

(i)

To the extent any Customers make or pay any Receipts to any Borrower by a wire
transfer or other form of electronic funds transfer, then each Borrower shall
direct and instruct all of such Customers to make all such wire transfer or
other electronic fund transfer payments directly to the Lock Box Account.  To
the extent any Customers make or pay any Receipts to any Borrower by any other
form other than wire transfer or electronic funds transfer (such as through a
check), then each Borrower shall direct all of its Customers to make and send
all such payments and Receipts directly to a post office box designated by, and
under the exclusive control of, Lender (such post office box is referred to
herein as the “Lock Box”). Each Borrower hereby agrees to undertake any and all
required actions, execute any required documents, instruments or agreements, or
to otherwise do any other thing reasonably required or requested by Lender in
order to effectuate the foregoing.  Lender shall maintain an account at a
financial institution acceptable to Lender in its sole and absolute discretion
(the “Lock Box Account”), which Lock Box Account shall be maintained in Lender’s
name, and into which all Receipts, whether through wires, or any other form, and
all other monies, checks, notes, drafts or other payments of any kind owing or
payable to any of the Borrowers, shall be deposited.  If any Borrower, any
Affiliate or Subsidiary, any shareholder, officer, director, employee or agent
of any Borrower or any Affiliate or Subsidiary, or any other Person acting for
or in concert with any Borrower, shall receive any monies, checks, notes, drafts
or other payments or Receipts, whether from a Customer, as proceeds from
Collateral, or from any other source, the applicable Borrower and each such
Person shall receive all such items in trust for, and as the sole and exclusive
property of, Lender, and, immediately upon receipt thereof, shall remit the same
(or cause the same to be remitted) in kind to the Lock Box Account.  Borrowers
and Lender agree that all payments made to such Lock Box Account, whether in
respect of Receipts, as proceeds of Collateral, or otherwise (except for
proceeds of Collateral which are required to be delivered to the holder of a
Permitted Lien which is prior in right of payment), will be swept from the Lock
Box Account to Lender on each Payment Date to be applied according to the
following priorities: (1) to unpaid fees and expenses due hereunder including,
without limitation, any recurring fees due pursuant to Section 2.2 hereof; (2)
to any custodian/back-up servicer (if applicable); (3) to accrued but unpaid
interest owed under Sections 2.1(c) and 2.4 hereof; (4) to amounts payable
pursuant to Section 2.1(d); and (5) upon the occurrence of an Event of Default,
to Lender, to reduce the outstanding Revolving Loan balance to zero. After
application and payment of the amounts from the Lock Box Account to Lender in
accordance with the immediately preceding sentence, provided the Borrowers are
in good standing under this





13




--------------------------------------------------------------------------------







Agreement and the other Loan Documents, and provided no Event of Default exists
under this Agreement or any other Loan Document, and provided no event has
occurred that, with the passage of time, or the giving of notice, or both, would
constitute an Event of Default under this Agreement or any other Loan Document,
then any sums remaining in the Lock Box Account shall be transferred to
Borrowers’ operating accounts (as directed by Borrowers) within three (3)
Business Days of each Payment Date.  Borrowers agree to pay all reasonable fees,
costs and expenses in connection with opening and maintaining of the Lock Box
and the Lock Box Account.    All of such reasonable fees, costs and expenses, if
not paid by Borrowers within ten (10) Business Days of Lender’s written request,
may be paid by Lender and in such event all amounts paid by Lender shall
constitute Obligations hereunder, shall be payable to Lender by Borrowers upon
demand, and, until paid, shall bear interest at the Default Rate.  It is
intended that all Receipts, and all other checks, drafts, instruments and other
items of payment or proceeds of Collateral at any time received, due or owing to
any Borrower from a Customer, any other Person, or otherwise, shall be deposited
directly into the Lock Box Account, and if not deposited directly into the Lock
Box Account, shall be immediately remitted or endorsed by Borrowers to Lender
into the Lock Box Account, and, if that remittance or endorsement of any such
item shall not be immediately made for any reason, Lender is hereby irrevocably
authorized to remit or endorse the same on each Borrower’s behalf.  For purpose
of this Section, each Borrower irrevocably hereby makes, constitutes and
appoints Lender (and all Persons designated by Lender for that purpose) as each
Borrower’s true and lawful attorney and agent-in-fact: (A) to endorse such
Borrower’s name upon said Receipts or items of payment and/or proceeds of
Collateral and upon any chattel paper, document, instrument, invoice or similar
document or agreement relating to any Receipts of such Borrower; (B) to take
control in any manner of any item of payment or proceeds thereof; and (C) to
have access to any lock box or postal box into which any of Borrowers’ mail is
deposited, and open and process all mail addressed to any Borrower and deposited
therein.

(ii)

Notwithstanding anything contained in Section 2(e)(i) above to the contrary,
unless and until the occurrence of an Event of Default under this Agreement or
any other Loan Documents, or as otherwise required by Lender as set forth below,
the only Receipts of the Borrowers required to be deposited and remitted to the
Lock Box Account in accordance with Section 2(e)(i) shall be the Receipts and
all other monies, checks, notes, drafts or other payments of any kind owing or
payable to any of the Borrowers associated with the Included Projects.  Upon the
occurrence of an Event of Default, all Receipts and all other monies, checks,
notes, drafts or other payments of any kind owing or payable to any of the
Borrowers, whether associated with the Included Projects, or any other
Collateral, but excluding any Receipts associated with any Excluded Assets,
shall be subject to deposit and remittance through the Lock Box Account in
accordance with Section 2(e)(i).  In addition, if the Borrowers at any time
request an increase of the Revolving Loan Commitment, such increase shall be
subject to Section 2.1(b) above, and in connection with any such increase, if
approved by Lender in accordance with Section 2.1(b), all Receipts from Future
Projects which are required by Lender to become Included Projects as a condition
to the approval of any such increase, shall be required to be deposited and
remitted through the Lock Box Account in accordance with Section 2(e)(i) hereof.
 Furthermore, commencing on a date that is sixty (60) days after the Effective
Date, if the Receipts associated with the Included Projects then running through
the Lock Box Account do not meet or exceed, or are not expected to meet or
exceed (based on an annual estimate prepared by Lender based on Receipts running
through the Lock Box Account as of such date), an amount





14




--------------------------------------------------------------------------------







equal to eighty percent (80%) of the Projections for such Included Projects, the
Lender shall have the right to give written notice to Borrowers requiring that
Receipts from Future Projects, or from other business operations of the
Borrowers, begin to be deposited and remitted through the Lock Box Account in
accordance with Section 2(e)(i), and/or requiring that Future Projects, Receipts
related thereto, or other assets of the Borrowers, be added to the Collateral,
and in such an event, the Borrowers shall immediately upon receipt of such
written notice from Lender, undertake all required actions, execute any required
documents, instruments, agreements and financing statements, or otherwise do any
other thing required or requested by Lender, in order to effectuate remittance
and deposit of such additional Receipts through the Lock Box Account in
accordance with Section 2(e)(i), and addition of such Future Projects, Receipts
related thereto, or other assets of the Borrowers to the Collateral.

(iii)

Lender may, at any time and from time to time after the occurrence and during
the continuance of an Event of Default, whether before or after notification to
any Customer and whether before or after the maturity of any of the Obligations:
(A) enforce collection of any of the Accounts and Receipts of any Borrower or
other amounts owed to any Borrower by suit or otherwise; (B) exercise all of the
rights and remedies of each Borrower with respect to Proceedings brought to
collect any Accounts, Receipts, or other amounts owed to each Borrower; (C)
surrender, release or exchange all or any part of any Accounts, Receipts, or
other amounts owed to each Borrower, or compromise or extend or renew for any
period (whether or not longer than the original period) any indebtedness
thereunder; (D) sell or assign any Account or Receipts of any Borrower, or other
amount owed to any Borrower, upon such terms, for such amount and at such time
or times as Lender deems reasonably advisable; (E) prepare, file and sign any
Borrower’s name on any proof of claim in bankruptcy or other similar document
against any Customer or other Person obligated to any Borrower; (F) to have
access to any Borrower’s operating accounts, through such Borrower’s online
banking system, or otherwise, to make remittances of any Receipts deposited
therein into the Lock Box Account as required hereby; and (G) do all other acts
and things which are necessary, in Lender’s sole discretion, to fulfill each
Borrower’s obligations under this Agreement and the other Loan Documents and to
allow Lender to collect the Accounts, Receipts, or other amounts owed to each
Borrower.  In addition to any other provision hereof, Lender may at any time
after the occurrence and during the continuance of an Event of Default, at
Borrowers’ expense, notify any parties obligated on any of the Accounts and
Receipts to make payment directly to Lender of any amounts due or to become due
thereunder.

(iv)

On a monthly basis, Lender shall deliver to Borrowers an invoice and an account
statement showing all Loans, charges and payments, which shall be deemed final,
binding and conclusive upon Borrowers, unless Borrowers notify Lender in
writing, specifying any error therein, within thirty (30) days of the date such
account statement is sent to Borrowers and any such notice shall only constitute
an objection to the items specifically identified.

2.2

Fees.

(a)

Intentionally Left Blank.

(b)

Asset Monitoring Fee. Borrowers agree to pay to Lender an asset monitoring fee
(“Asset Monitoring Fee”) not to exceed 1.00% of the then existing Revolving





15




--------------------------------------------------------------------------------







Loan Commitment, which shall be due and payable on the first day of each
calendar month during the term of this Agreement.

(c)

Transaction Advisory Fee. Borrowers agree to pay to Lender a transaction
advisory fee equal to two percent (2.0%) of the Revolving Loan Commitment as of
the Closing Date, and one percent (1.0%) on the amount of any increase thereof
pursuant to Section 2.1(b), which shall be due and payable on the Closing Date
and on the date of any increase to the Revolving Loan Commitment pursuant to
Section 2.1(b).

(d)

Due Diligence Fees.  Borrowers agree to pay on the Closing Date a due diligence
fee equal to Seven Thousand Five Hundred and No/100 Dollars ($7,500.00), of
which $2,500.00 was paid upon the execution of the term sheet related to this
Agreement and the remaining $5,000.00 shall be due and payable on the Closing
Date.

(e)

Document Review and Legal Fees.  Borrowers agree to pay a document review and
legal fee equal to Twelve Thousand Five Hundred and No/100 Dollars ($12,500.00),
of which $2,500.00 was paid upon the execution of the term sheet related to this
Agreement and the remaining $10,000.00 shall be due and payable in full on the
Closing Date .

(f)

Other Fees.  Each of the Borrowers also agrees to pay to the Lender (or any
designee of the Lender), upon reasonable notice, or to otherwise be responsible
for the payment of, any and all other costs, fees and expenses, including the
reasonable fees, costs, expenses and disbursements of counsel for the Lender and
of any experts and agents, which the Lender may incur or which may otherwise be
due and payable in connection with: (i) the preparation, negotiation, execution,
delivery, recordation, administration, amendment, waiver, subordination, or
other modification or termination of any Loan Documents (provided that there
shall be no fees for the preparation and negotiation of this Agreement other
than as specifically set forth in this Section 2.2); (ii) any documentary stamp
taxes, intangibles taxes, recording fees, filing fees, or other similar taxes,
fees or charges imposed by or due to any Governmental Authority in connection
with this Agreement or any other Loan Documents; (iii) the exercise or
enforcement of any of the rights of the Lender under this Agreement or the Loan
Documents; or (iv) the failure by any Borrower to perform or observe any of the
provisions of this Agreement or any of the Loan Documents.  Included in the
foregoing shall be the amount of all expenses paid or incurred by Lender in
consulting with counsel concerning any of its rights under this Agreement or any
other Loan Document or under applicable law.  All such costs and expenses, if
not paid within ten (10) Business Days after demand, shall bear interest from
the date of outlay until paid, at the Default Rate.  All of such costs and
expenses shall be additional Obligations of the Borrowers to Lender secured
under the Loan Documents.  The provisions of this Subsection shall survive the
termination of this Agreement.

(g)

Investment Banking Fee.  

(i)

Share Issuance.  The Issuing Borrower shall pay to Lender a fee for investment
banking and advisory services provided by the Lender to the Borrowers prior to
the Closing Date by issuing to Lender that number of shares of the Issuing
Borrower’s Common Stock equal to a dollar amount of $100,000.00 (the “Share
Value”).  For purposes of determining the number of shares issuable to Lender
under this Section 2.2(g) (the “Facility Fee





16




--------------------------------------------------------------------------------







Shares”), the Issuing Borrower’s Common Stock shall be valued at the average of
the volume weighted average price for the Common Stock for the five (5) Business
Days immediately prior to the date the Borrowers execute this Agreement (the
“Valuation Date”), as reported by Bloomberg (the “VWAP”).  The Lender shall
confirm to the Issuing Borrower in writing, the VWAP for the Common Stock as of
the Valuation Date, and the corresponding number of Facility Fee Shares issuable
to the Lender based on such price.  The Issuing Borrower shall instruct its
transfer agent (the “Transfer Agent”) to issue certificates representing the
Facility Fee Shares issuable to the Lender simultaneously with the Borrowers’
execution of this Agreement, and shall cause its Transfer Agent to deliver such
certificates to Lender within five (5) Business Days from the Effective Date.
 In the event such certificates representing the Facility Fee Shares issuable
hereunder shall not be delivered to the Lender within said five (5) Business Day
period, same shall be an immediate default under this Agreement and the other
Loan Documents.  The Facility Fee Shares, when issued, shall be deemed to be
validly issued, fully paid, and non-assessable shares of the Issuing Borrower’s
Common Stock. The Facility Fee Shares shall be deemed fully earned as of the
date the Borrowers execute this Agreement, regardless of the amount or number of
Revolving Loans made hereunder. 

(ii)

Adjustments.  It is the intention of the Issuing Borrower and Lender that by a
date that is twelve (12) months after the Valuation Date (the “Twelve Month
Valuation Date”) the Lender shall have generated net proceeds from the sale of
the Facility Fee Shares equal to the Share Value.  The Lender shall have the
right to sell the Facility Fee Shares in the Principal Trading Market or
otherwise, at any time in accordance with applicable securities laws.  At any
time the Lender may elect after the Twelve Month Valuation Date (or prior to
such Twelve Month Valuation Date, if Lender has sold all Facility Fee Shares
prior to such Twelve Month Valuation Date), the Lender may deliver to the
Issuing Borrower a reconciliation statement showing the net proceeds actually
received by the Lender from the sale of the Facility Fee Shares (the “Sale
Reconciliation”).  If, as of the date of the delivery by Lender of the Sale
Reconciliation, the Lender has not realized net proceeds from the sale of such
Facility Fee Shares equal to at least the Share Value, as shown on the Sale
Reconciliation, then the Issuing Borrower shall immediately take all required
action necessary or required in order to cause the issuance of additional shares
of Common Stock to the Lender in an amount sufficient such that, when sold and
the net proceeds thereof are added to the net proceeds from the sale of any of
the previously issued and sold Facility Fee Shares, the Lender shall have
received total net funds equal to the Share Value.  If additional shares of
Common Stock are issued pursuant to the immediately preceding sentence, and
after the sale of such additional issued shares of Common Stock, the Lender
still has not received net proceeds equal to at least the Share Value, then the
Issuing Borrower shall again be required to immediately take all required action
necessary or required in order to cause the issuance of additional shares of
Common Stock to the Lender as contemplated above, and such additional issuances
shall continue until the Lender has received net proceeds from the sale of such
Common Stock equal to the Share Value.  In the event the Lender receives net
proceeds from the sale of Facility Fee Shares equal to the Share Value, and the
Lender still has Facility Fee Shares remaining to be sold, the Lender shall
return all such remaining Facility Fee Shares to the Issuing Borrower.  In the
event additional Common Stock is required to be issued as outlined above, the
Issuing Borrower shall instruct its Transfer Agent to issue certificates
representing such additional shares of Common Stock to the Lender immediately
subsequent to the Lender’s notification to the Issuing Borrower that additional
shares of Common Stock are issuable hereunder, and the Issuing Borrower shall in
any event





17




--------------------------------------------------------------------------------







cause its Transfer Agent to deliver such certificates to Lender within five (5)
Business Days following the date Lender notifies the Issuing Borrower that
additional shares of Common Stock are to be issued hereunder.  In the event such
certificates representing such additional shares of Common Stock issuable
hereunder shall not be delivered to the Lender within said five (5) Business Day
period, same shall be an immediate default under this Agreement and the Loan
Documents.  Notwithstanding anything contained in this Section 2.2(g) to the
contrary, at any time on or prior to the Twelve Month Valuation Date, but not
thereafter (unless agreed to by the Lender), the Issuing Borrower shall have the
right, at any time during such period, to redeem any Facility Fee Shares then in
the Lender’s possession for an amount payable by the Issuing Borrower to Lender
in cash equal to the Share Value, less any net cash proceeds received by the
Lender from any previous sales of Facility Fee Shares.  Upon Lender’s receipt of
such cash payment in accordance with the immediately preceding sentence, the
Lender shall return any then remaining Facility Fee Shares in its possession
back to the Issuing Borrower and otherwise undertake any required actions
reasonably requested by Issuing Borrower to have such then remaining Facility
Fee Shares returned to Issuing Borrower.  In the event the Lender elects to
increase the Revolving Loan Commitment as permitted by this Agreement, the
Borrowers agree to pay additional advisory service fees to Lender either in cash
or in a similar manner as set forth in this Section 2.2(g) through the issuance
of additional Facility Fee Shares, at Lender’s sole discretion, in an amount to
be determined by Lender not to exceed five percent (5.0%) of the increase.

(iii)

Mandatory Redemption.  Notwithstanding anything contained in this Agreement to
the contrary, in the event the Lender has not realized net proceeds from the
sale of Facility Fee Shares equal to at least the Share Value by the Twelve
Month Valuation Date, then at any time thereafter, the Lender shall have the
right, upon written notice to the Issuing Borrower, to require that the Issuing
Borrower redeem all Facility Fee Shares then in Lender’s possession for cash
equal to the Share Value, less any cash proceeds received by the Lender from any
previous sales of Facility Fee Shares, if any.  In the event such redemption
notice is given by the Lender, the Issuing Borrower shall redeem the then
remaining Facility Fee Shares in Lender’s possession for an amount of Dollars
equal to the Share Value, less any cash proceeds received by the Lender from any
previous sales of Facility Fee Shares, if any, payable by wire transfer to an
account designated by Lender within five (5) Business Days from the date the
Lender delivers such redemption notice to the Issuing Borrower.

(iv)

Leak-Out Covenant.  Notwithstanding anything contained in this Section 2.2(g) to
the contrary, so long as no Event of Default exists, and so long as no event has
occurred that, with the passage of time, the giving of notice, or both, would
constitute an Event of Default, the Lender agrees that it shall not, during any
given calendar week, sell Facility Fee Shares in excess of five percent (5%) of
the average weekly volume of the Common Stock on the Principal Trading Market
over the immediately preceding calendar week, as reported by Bloomberg.

(v)

Surviving Obligations.  All Obligations of the Borrowers under this Section
2.2(g) shall survive any termination of this Agreement.  The Borrowers agree and
acknowledge that notwithstanding the termination of this Agreement, or the
payment in full of all of the Borrowers’ Obligations hereunder or under any
other Loan Documents, the Issuing Borrower’s Obligations and liability under
this Agreement and the other Loan Documents, and





18




--------------------------------------------------------------------------------







the Lender’s Lien and security interest on all Collateral, shall remain valid
and effective and shall not be released or terminated, until the Issuing
Borrower has fully complied with all of its obligations with respect to payment
of the fee contemplated by this Section 2.2(g), and Lender has generated and
received net proceeds from the sale of the Facility Fee Shares (or otherwise
received equivalent payment thereof in cash as permitted hereunder) equal to the
Share Value.

(h)

Matters with Respect to Common Stock.

(i)

Issuance of Conversion Shares.  The parties hereto acknowledge that pursuant to
the terms of the Revolving Note, Lender has the right, pursuant to the terms of
the Revolving Note, to convert amounts due under the Revolving Note into Common
Stock in accordance with the terms of the Revolving Note.  In the event, for any
reason, the Issuing Borrower fails to issue, or cause the Transfer Agent to
issue, any portion of the Common Stock issuable upon conversion of the Revolving
Note (the “Conversion Shares”) to Lender in connection with the exercise by
Lender of any of its conversion rights under the Revolving Note, then the
parties hereto acknowledge that Lender shall irrevocably be entitled to deliver
to the Transfer Agent, on behalf of itself and the Issuing Borrower, a
“Conversion Notice” (as defined in the Revolving Note) requesting the issuance
of the Conversion Shares then issuable in accordance with the terms of the
Revolving Note, and the Transfer Agent, provided they are the acting transfer
agent for the Issuing Borrower at the time, shall, and the Issuing Borrower
hereby irrevocably authorizes and directs the Transfer Agent to, without any
further confirmation or instructions from the Issuing Borrower, issue the
Conversion Shares applicable to the Conversion Notice then being exercised, and
surrender to a nationally recognized overnight courier for delivery to Lender at
the address specified in the Conversion Notice, a certificate of the Common
Stock of the Issuing Borrower, registered in the name of Lender or its designee,
for the number of Conversion Shares to which Lender shall be then entitled under
the Revolving Note, as set forth in the Conversion Notice.

(ii)

Issuance of Additional Common Stock Under Section 2.2(g).  The parties hereto
acknowledge that pursuant to Section 2.2(g) above, the Issuing Borrower has
agreed to issue, simultaneously with the execution of this Agreement and in the
future, certain shares of the Issuing Borrower’s Common Stock in accordance with
the terms of Section 2.2(g) above.  In the event, for any reason, the Issuing
Borrower fails to issue, or cause its Transfer Agent to issue, any portion of
the Common Stock issuable to Lender under Section 2.2(g), either now or in the
future, then the parties hereto acknowledge that Lender shall irrevocably be
entitled to deliver to the Transfer Agent, on behalf of itself and the Issuing
Borrower, a written instruction requesting the issuance of the shares of Common
Stock then issuable in accordance with Section 2.2(g) above, and the Transfer
Agent, provided they are the acting transfer agent for the Issuing Borrower at
the time, shall, and the Issuing Borrower hereby irrevocably authorizes and
directs the Transfer Agent to, without any further confirmation or instructions
from the Issuing Borrower, issue such shares of the Issuing Borrower’s Common
Stock as directed by Lender, and surrender to a nationally recognized overnight
courier for delivery to Lender at the address specified in the Lender’s notice,
a certificate of the Common Stock of the Issuing Borrower, registered in the
name of Lender or its designee, for the number of shares of Common Stock
issuable to Lender in accordance with Section 2.2(g).





19




--------------------------------------------------------------------------------







(iii)

Removal of Restrictive Legends.  In the event that Lender has any shares of the
Issuing Borrower’s Common Stock bearing any restrictive legends, and Lender,
through its counsel or other representatives, submits to the Transfer Agent any
such shares for the removal of the restrictive legends thereon, whether in
connection with a sale of such shares pursuant to any exemption to the
registration requirements under the Securities Act, or otherwise, and the
Issuing Borrower and or its counsel refuses or fails for any reason to render an
opinion of counsel or any other documents, certificates or instructions required
for the removal of the restrictive legends, then: (A) to the extent such legends
could be lawfully removed under applicable laws, Issuing Borrower’s failure to
provide the required opinion of counsel or any other documents, certificates or
instructions required for the removal of the restrictive legends shall be an
immediate Event of Default under this Agreement and all other Loan Documents;
and (B) the Issuing Borrower hereby agrees and acknowledges that Lender is
hereby irrevocably and expressly authorized to have counsel to Lender render any
and all opinions and other certificates or instruments which may be required for
purposes of removing such restrictive legends, and the Issuing Borrower hereby
irrevocably authorizes and directs the Transfer Agent to, without any further
confirmation or instructions from the Issuing Borrower, issue any such shares
without restrictive legends as instructed by Lender, and surrender to a common
carrier for overnight delivery to the address as specified by Lender,
certificates, registered in the name of Lender or its designees, representing
the shares of Common Stock to which Lender is entitled, without any restrictive
legends and otherwise freely transferable on the books and records of the
Issuing Borrower.  

(iv)

Authorized Agent of the Issuing Borrower.  The Issuing Borrower hereby
irrevocably appoints the Lender and its counsel and its representatives, each as
the Issuing Borrower’s duly authorized agent and attorney-in-fact for the
Issuing Borrower for the purposes of authorizing and instructing the Transfer
Agent to process issuances, transfers and legend removals upon instructions from
Lender, or any counsel or representatives of Lender, as specifically
contemplated herein.  The authorization and power of attorney granted hereby is
coupled with an interest and is irrevocable so long as any Obligations of the
Borrowers under this Agreement or any other Loan Documents remain outstanding,
and so long as the Lender owns or has the right to receive, any shares of the
Issuing Borrower’s Common Stock hereunder or under the Revolving Note.  In this
regard, the Issuing Borrower hereby confirms to the Transfer Agent and the
Lender that it can NOT and will NOT give instructions, including stop orders or
otherwise, inconsistent with the terms of this Agreement with regard to the
matters contemplated herein, and that the Lender shall have the absolute right
to provide a copy of this Agreement to the Transfer Agent as evidence of the
Issuing Borrower’s irrevocable authority for Lender and Transfer Agent to
process issuances, transfers and legend removals upon instructions from Lender,
or any counsel or representatives of Lender, as specifically contemplated
herein, without any further instructions, orders or confirmations from the
Issuing Borrower.

(v)

Injunction and Specific Performance.  The Issuing Borrower specifically
acknowledges and agrees that in the event of a breach or threatened breach by
the Issuing Borrower of any provision of this Section 2.2(i), the Lender will be
irreparably damaged and that damages at law would be an inadequate remedy if
this Agreement were not specifically enforced.  Therefore, in the event of a
breach or threatened breach of any provision of this Section 2.2(i) by the
Issuing Borrower, the Lender shall be entitled to obtain, in addition to all
other rights or remedies Lender may have, at law or in equity, an injunction
restraining such





20




--------------------------------------------------------------------------------







breach, without being required to show any actual damage or to post any bond or
other security, and/or to a decree for specific performance of the provisions of
this Section 2.2(i).

2.3

Renewal of Revolving Loans; Non-Renewal of Revolving Loans; Fees.   So long as
no Event of Default exists, Borrowers shall have the option to renew the
Revolving Loan Commitment and extend the Revolving Loan Maturity Date for one
(1) additional six (6) month period.  To exercise such option, Borrowers shall
give written notice to Lender of Borrowers’ renewal of the Revolving Loan
Commitment and extend the Revolving Loan Maturity Date for an additional six (6)
month period on or before the Revolving Loan Maturity Date.   Upon Borrowers’
renewal and extension, as a condition to the renewal and extension, Borrower
shall deliver a renewal fee to Lender equal to two percent (2%) of the then
outstanding Revolving Loan Commitment.  

2.4

Interest and Fee Computation; Collection of Funds.  Interest accrued hereunder
shall be payable as set forth in Section 2.1(d) hereof.  Except as otherwise set
forth herein, all interest and fees shall be calculated on the basis of a year
consisting of 360 days and shall be paid for the actual number of days elapsed.
 Principal payments submitted in funds not immediately available shall continue
to bear interest until collected.  If any payment to be made by Borrowers
hereunder or under the Revolving Note shall become due on a day other than a
Business Day, such payment shall be made on the next succeeding Business Day and
such extension of time shall be included in computing any interest in respect of
such payment.  Any Obligations which are not paid when due (subject to
applicable grace periods) shall bear interest at the Default Rate.

2.5

Automatic Debit.  In order to effectuate the timely payment of any of the
Obligations when due, each Borrower hereby authorizes and directs Lender, at
Lender’s option, to: (i) debit, or cause or instruct the debit of, the amount of
the Obligations to any ordinary deposit account of any Borrower; or (ii) make a
Revolving Loan hereunder to pay the amount of the Obligations.

2.6

Discretionary Disbursements.  Lender, in its sole and absolute discretion, may
immediately upon notice to Borrowers, disburse any or all proceeds of the
Revolving Loans made or available to Borrowers pursuant to this Agreement to pay
any fees, costs, expenses or other amounts required to be paid by Borrowers
hereunder and not so paid.  All monies so disbursed shall be a part of the
Obligations, payable by Borrowers within ten (10) Business Days after demand by
Lender.

2.7

U.S. Dollars; Currency Risk.  All Receipts will be in Dollars.  In the event
Receipts are not in Dollars, Borrowers shall bear the risk of Lender’s currency
losses, and if Lender suffers a currency loss and the result is to increase the
cost to Lender or to reduce the amount of any sum received or receivable by
Lender under this Agreement or under the Revolving Note with respect thereto,
then after demand by Lender (which demand shall be accompanied by a certificate
setting forth reasonably detailed calculations of the basis of such demand),
Borrowers shall pay to Lender such additional amount or amounts as will
compensate Lender for such increased cost or such reduction.  Borrowers hereby
authorize Lender to advance





21




--------------------------------------------------------------------------------







or cause an advance of Revolving Loans to pay for the increased costs or
reductions associated with any such currency losses.

3.

CONDITIONS OF BORROWING.

Notwithstanding any other provision of this Agreement, the obligation of Lender
to disburse or make all or any portion of any Loans is subject to satisfaction
of all of the following conditions precedent (unless a condition is waived in
writing by Lender) contained in this Article 3.

3.1

Intentionally Left Blank.  

3.2

Loan Documents to be Executed by Borrowers.  As a condition precedent to
Lender’s disbursal or making of the Loans pursuant to this Agreement, Borrowers
shall have executed, or caused to be executed and delivered, or cause to be
delivered, to Lender all of the following documents, each of which must be
satisfactory to Lender and Lender’s counsel in form, substance and execution:

(a)

Credit Agreement.  One (1) original of this Agreement duly executed by
Borrowers;

(b)

Revolving Note.  One (1) original Revolving Note duly executed by Borrowers;

(c)

Security Agreement.  One (1) original of the Security Agreement dated as of the
date of this Agreement, executed by Borrowers;

(d)

Intentionally Left Blank.

(e)

Validity Guaranties. Validity Guarantees duly executed by such officers and
directors of Borrowers as Lender shall require;

(f)

Search Results.   Lender shall have received copies of UCC search reports dated
such a date as is reasonably acceptable to Lender, listing all effective
financing statements which name any Borrower, under its present name and any
previous names, as debtors, together with copies of such financing statements;

(g)

Organizational and Authorization Documents.  A certificate of the corporate
secretary of each Borrower certifying and attaching: (i) copies of its articles
of incorporation and bylaws (or in the case of any limited liability companies,
copies of its articles of organization and operating agreement); (ii)
resolutions of the board of directors of such Borrower (or functional equivalent
for Borrowers that are not corporations), approving and authorizing such
Borrower’s issuance of the Revolving Note, and the execution, delivery and
performance of the Loan Documents to which it is party and the transactions
contemplated thereby; (iii) the signatures and incumbency of the officers of
such Borrower executing any of the Loan Documents (or functional equivalent for
Borrowers that are not corporations), each of which such Borrower hereby
certifies to be true and complete, and in full force and effect without
modification, it being understood that Lender may conclusively rely on each such





22




--------------------------------------------------------------------------------







document and certificate until formally advised by such Borrower of any changes
therein; and (iv) good standing certificate in the state of incorporation of
such Borrower and in each other state requested by Lender in which such Borrower
is required to be in good standing or otherwise duly qualified to do business;

(h)

Insurance.   Lender shall have received ACORD certificates or evidences of
insurance satisfactory to Lender confirming the existence of insurance required
to be maintained pursuant to Section 10.4, together with evidence that Lender
has been named as additional insured and lender’s loss payee, as applicable, on
all related insurance policies;

(i)

Opinion of Counsel.  A customary opinion of Borrowers’ counsel, in form
reasonably satisfactory to Lender; and

(j)

Additional Documents.  Such other agreements, documents, instruments,
certificates, financial statements, schedules, resolutions, opinions of counsel,
notes and other items which Lender shall reasonably require in connection with
this Agreement.

3.3

Issuance of Stock.  The Issuing Borrower shall have issued and delivered to
Lender an irrevocable issuance instruction letter and board resolution in form
and substance acceptable to Lender, irrevocably authorizing the issuance of the
Facility Fee Shares and irrevocably directing its Transfer Agent to issue and
deliver the Facility Fee Shares to Lender or its designee.

3.4

Payment of Fees.  Borrowers shall have paid to Lender all fees, costs and
expenses, including, but not limited to, due diligence expenses, attorney’s
fees, search fees, title fees, documentation and filing fees (including
documentary stamps and taxes payable on the face amount of the Revolving Note).

3.5

Event of Default.  No Event of Default, or event which, with notice or lapse of
time, or both, would constitute an Event of Default, shall have occurred and be
continuing.

3.6

Adverse Changes.  There shall not have occurred any Material Adverse Effect.

3.7

Litigation.  No pending claim, investigation, litigation or governmental
Proceeding shall have been instituted against any Borrower or any of their
respective Subsidiaries or any of their respective officers or shareholders.

3.8

Representations and Warranties.  No representation or warranty of Borrowers
contained herein or in any Loan Documents shall be untrue or incorrect in any
material respect as of the date of any Loans as though made on such date, except
to the extent such representation or warranty expressly relates to an earlier
date.

3.9

Due Diligence.  The business, legal and collateral due diligence review
performed by Lender, including, but not limited to, a review of Borrowers’
historical performance and financial information, must be acceptable to Lender
in its sole discretion.  Lender reserves the right to increase any and all
aspects of its due diligence in Lender’s sole discretion.





23




--------------------------------------------------------------------------------







3.10

Key Personnel Investigations.  Lender shall be satisfied, in its sole
discretion, with results from background investigations conducted on key members
of Borrowers’ principals and management teams.

3.11

Repayment of Outstanding Indebtedness.  Borrowers shall have repaid in full all
outstanding indebtedness secured by Collateral, other than indebtedness giving
rise to Permitted Liens.

4.

NOTES EVIDENCING LOANS.

The Revolving Loans shall be evidenced by the Revolving Note (together with any
and all renewal, extension, modification or replacement notes executed by
Borrowers and delivered to Lender and given in substitution therefor) duly
executed by Borrowers and payable to the order of Lender.  At the time of the
initial disbursement of a Revolving Loan and at each time an additional
Revolving Loan shall be requested hereunder or a repayment made in whole or in
part thereon, an appropriate notation thereof shall be made on the books and
records of Lender.  All amounts recorded shall be, absent demonstrable error,
conclusive and binding evidence of: (i) the principal amount of the Revolving
Loans advanced hereunder; (ii) any unpaid interest owing on the Revolving Loans;
and (iii) all amounts repaid on the Revolving Loans.  The failure to record any
such amount or any error in recording such amounts shall not, however, limit or
otherwise affect the obligations of Borrowers under the Revolving Note to repay
the principal amount of the Revolving Loans, together with all interest accruing
thereon.

5.

MANNER OF BORROWING.

5.1

Loan Requests.  Subject to Section 2.1(a) and Article 3 hereof, the Loans shall
be made available to Borrowers upon Borrowers’ request, from any Person whose
authority to so act has not been revoked by any Borrower in writing previously
received by Lender. Borrowers may make requests for borrowing no more than one
time every two (2) weeks up to the then applicable Revolving Loan Commitment;
provided, however, that, notwithstanding anything contained in this Agreement or
any other Loan Documents to the contrary, each Revolving Loan requested by
Borrowers under this Agreement shall be subject to Lender’s approval, which
approval may be given or withheld in Lender’s sole and absolute discretion.  A
request for a Loan may only be made if no Event of Default shall have occurred
or be continuing and shall be subject to: (i) Lender’s preparation of a
Borrowing Base Certificate, showing that there is borrowing availability under
the Revolving Loan Commitment; and (ii) Receipts deposited into the Lock Box
Account and other Collateral being acceptable to Lender.  In addition, a request
for a Loan must be received by no later than 11:00 a.m. eastern time the day it
is to be funded and be in a minimum amount equal to Fifty Thousand Dollars and
No/100 ($50,000.00).

5.2

Communications. Lender is authorized to rely on any written, verbal, electronic,
telephonic or telecopy loan requests which Lender believes in its good faith
judgment to emanate from the President or Chief Executive Officer, or any other
authorized representative of Borrowers.  Each Borrower hereby irrevocably
confirms, ratifies and approves all such advances by Lender and each of such
Borrowers hereby indemnifies Lender against losses and expenses (including court
costs, attorneys’ and paralegals’ fees) and shall hold Lender harmless with
respect thereto.





24




--------------------------------------------------------------------------------







6.

SECURITY FOR THE OBLIGATIONS.

To secure the payment and performance by Borrowers of the Obligations hereunder,
each Borrower grants, under and pursuant to the Security Agreement executed by
Borrowers dated as of the date hereof, to Lender, its successors and assigns, a
continuing, first-priority security interest in, and does hereby assign,
transfer, mortgage, convey, pledge, hypothecate and set over to Lender, its
successors and assigns, all of the right, title and interest of each Borrower in
and to the Collateral, whether now owned or hereafter acquired, and all proceeds
(including, without limitation, all insurance proceeds) and products of any of
the Collateral.  At any time upon Lender’s request, Borrowers shall execute and
deliver to Lender any other documents, instruments or certificates reasonably
requested by Lender for the purpose of properly documenting and perfecting the
security interests of Lender in and to the Collateral granted hereunder,
including any additional security agreements, mortgages, control agreements, and
financing statements.

7.

REPRESENTATIONS AND WARRANTIES OF BORROWERS.

To induce Lender to make the Loans, each Borrower makes the following
representations and warranties to Lender, each of which shall be true and
correct in all material respects as of the date of the execution and delivery of
this Agreement and as of the date of each Loan made hereunder, except to the
extent such representation expressly relates to an earlier date, and which shall
survive the execution and delivery of this Agreement:

7.1

Subsidiaries.  Other than the Subsidiaries listed in the introductory paragraph
of this Agreement, each of which is a wholly-owned Subsidiary of the Issuing
Borrower, no Borrower owns, directly or indirectly, any outstanding securities
of or other interests in, or have any Control over, any other Person.

7.2

Borrower Organization and Name.  Each Borrower is a corporation or limited
liability company, as applicable, duly organized, validly existing and in good
standing under the laws of its jurisdiction of organization, and has the full
power and authority and all necessary Permits to: (i) enter into and execute
this Agreement and the Loan Documents and to perform all of its obligations
hereunder and thereunder; and (ii) own and operate its assets and properties and
to conduct and carry on its business as and to the extent now conducted.  Each
Borrower is duly qualified to transact business and is in good standing as a
foreign entity in each jurisdiction where the character of its business or the
ownership or use and operation of its assets or properties requires such
qualification.  The exact legal name of each Borrower is as set forth in the
first paragraph of this Agreement, and no Borrower currently conducts, nor has
any Borrower, during the last five (5) years conducted, business under any other
name or trade name, except Blue Earth, Inc. was previously known as Genesis
Fluid Solutions Ltd. and prior thereto as Cherry Tankers, Inc.

7.3

Authorization; Validity.  Each Borrower has full right, power and authority to
enter into this Agreement, to make the borrowings and execute and deliver the
Loan Documents as provided herein and to perform all of its duties and
obligations under this Agreement and the Loan Documents and no other action or
consent on the part of any Borrower, its board of directors, stockholders,
members, managers, or any other Person is necessary or required by any





25




--------------------------------------------------------------------------------







Borrower to execute this Agreement and the Loan Documents, consummate the
transactions contemplated herein and therein, and perform all of its Obligations
hereunder and thereunder, except for such consents as have been obtained prior
to the Closing Date.  The execution and delivery of this Agreement and the Loan
Documents will not, nor will the observance or performance of any of the matters
and things herein or therein set forth, violate or contravene any material
provision of law or of any Borrower’s articles of incorporation, bylaws,
articles of organization, operating agreement, or other governing documents.
 All necessary and appropriate corporate or limited liability company action has
been taken on the part of each Borrower to authorize the execution and delivery
of this Agreement and the Loan Documents and the issuance of the Revolving Note
and the Facility Fee Shares.  This Agreement and the Loan Documents are valid
and binding agreements and contracts of each Borrower, enforceable against each
Borrower in accordance with their respective terms, except to the extent that
enforcement thereof may be limited by bankruptcy, insolvency, reorganization,
moratorium and other laws enacted for the relief of debtors generally and other
similar laws affecting the enforcement of creditors’ rights generally or by
equitable principles which may affect the availability of specific performance
and other equitable remedies.  No Borrower knows of any reason why any Borrower
cannot perform any of its obligations under this Agreement, the Loan Documents
or any related agreements.

7.4

Capitalization.  The authorized capital stock or other capitalization of each
Borrower, as applicable, is as set forth in Schedule 7.4 attached hereto.
 Schedule 7.4 shall specify, for each Borrower, the total number of authorized
shares of capital stock or other securities, and of such authorized shares or
securities, the number which are designated as common stock (“Common Stock”),
the number designated as preferred stock, or any other applicable designations.
 Schedule 7.4 shall also specify, for each Borrower, as applicable, as of the
date hereof, the number of shares of Common Stock issued and outstanding and the
number of shares of preferred stock issued and outstanding, or, if applicable,
the classes of other securities issued and outstanding. All of the outstanding
shares of capital stock or other securities of each Borrower are validly issued,
fully paid and non-assessable, have been issued in compliance with all foreign,
federal and state securities laws and none of such outstanding shares or
securities were issued in violation of any preemptive rights or similar rights
to subscribe for or purchase securities.  As of the date of this Agreement, no
shares of any Borrower’s capital stock or other securities of any Borrower are
subject to preemptive rights or any other similar rights or any Liens suffered
or permitted by any Borrower.  The Common Stock is currently quoted on the OTC
Markets under the trading symbol “BBLU”.  The Issuing Borrower has received no
notice, either oral or written, with respect to the continued eligibility of the
Common Stock for quotation on the Principal Trading Market, and the Issuing
Borrower has maintained all requirements on its part for the continuation of
such quotation.  Except as set forth in Schedule 7.4 attached hereto and except
for the securities to be issued pursuant to this Agreement, as of the date of
this Agreement: (i) there are no outstanding options, warrants, scrip, rights to
subscribe to, calls or commitments of any character whatsoever relating to, or
securities or rights convertible into, any shares of capital stock or other
securities of Issuing Borrower or any of its Subsidiaries, or contracts,
commitments, understandings or arrangements by which Issuing Borrower or any of
its Subsidiaries is or may become bound to issue additional shares of capital
stock or other securities of the Issuing Borrower or any of its Subsidiaries, or
options, warrants, scrip, rights to subscribe to, calls or commitments of any
character whatsoever relating to, or securities or rights convertible into, any
shares of capital stock or securities of the Issuing Borrower or any of its





26




--------------------------------------------------------------------------------







Subsidiaries; (ii) there are no outstanding debt securities, notes, credit
agreements, credit facilities or other contracts or instruments evidencing
indebtedness of Issuing Borrower or any of its Subsidiaries, or by which Issuing
Borrower or any of its Subsidiaries is or may become bound; (iii) there are no
outstanding registration statements with respect to Issuing Borrower or any of
its securities and there are no outstanding comment letters from the SEC, the
Principal Trading Market, or any other Governmental Authority with respect to
any securities of the Issuing Borrower or any of its Subsidiaries; (iv) there
are no agreements or arrangements under which Issuing Borrower or any of its
Subsidiaries is obligated to register the sale of any of its securities under
the Securities Act; (v) there are no financing statements filed with any
Governmental Authority securing any obligations of Issuing Borrower or any of
its Subsidiaries, or filed in connection with any assets or properties of
Issuing Borrower or any of its Subsidiaries; (vi) there are no securities or
instruments containing anti-dilution or similar provisions that will be
triggered by this Agreement or any related agreement or the consummation of the
transactions described herein or therein; and (vii) there are no outstanding
securities or instruments of any Borrower which contain any redemption or
similar provisions, and there are no contracts or agreements by which such
Borrower is or may become bound to redeem a security of such Borrower (except
pursuant to this Agreement).  Each Borrower has furnished to the Lender true,
complete and correct copies of, as applicable: (I) if a Borrower is a
corporation, such Borrower’s articles of incorporation, as amended and as in
effect on the date hereof and Borrower’s bylaws, as in effect on the date
hereof, and any other governing or organizational documents, as applicable; (II)
if a Borrower is another form of entity, such Borrower’s governing or
organizational documents, as applicable for such an entity.  Except for the
documents delivered to Lender in accordance with the immediately preceding
sentence, there are no other shareholder agreements, voting agreements,
operating agreements, or other contracts or agreements of any nature or kind
that restrict, limit or in any manner impose obligations, restrictions or
limitations on the governance of each Borrower.

7.5

No Conflicts; Consents and Approvals.  The execution, delivery  and performance
of this Agreement and the Loan Documents, and the consummation of the
transactions contemplated hereby and thereby, including the issuance of the
Facility Fee Shares, will not: (i) constitute a violation of or conflict with
any organizational or governing documents of any Borrower; (ii) constitute a
violation of, or a default or breach under (either immediately, upon notice,
upon lapse of time, or both), or conflicts with, or gives to any other Person
any rights of termination, amendment, acceleration or cancellation of, any
provision of any material contract or agreement to which any Borrower is a party
or by which any of its or their assets or properties may be bound; (iii)
constitute a violation of, or a default or breach under (either immediately,
upon notice, upon lapse of time, or both), or conflicts with, any order, writ,
injunction, decree, or any other judgment of any nature whatsoever; (iv)
constitute a violation of, or conflict with, any law, rule, ordinance or other
regulation (including United States federal and state securities laws and the
rules and regulations of the Principal Trading Market); or (v) result in the
loss or adverse modification of, or the imposition of any fine, penalty or other
Lien, claim or encumbrance with respect to, any Permit granted or issued to, or
otherwise held by or for the use of, any Borrower or any of their respective
assets that would have a Material Adverse Effect.  No Borrower is in violation
of its organizational or governing documents, as applicable, and to Borrowers’
knowledge, no Borrower is in default or breach (and no event has occurred which
with notice or lapse of time or both could put any Borrower in default or
breach) under, and no Borrower has taken any action or failed to take any action
that would give to any other Person any rights of





27




--------------------------------------------------------------------------------







termination, amendment, acceleration or cancellation of, any contract or
agreement to which any Borrower is a party or by which any property or assets of
any Borrower are bound or affected. No business of any Borrower is being
conducted, and shall not be conducted, in violation of any material law, rule,
ordinance or other regulation. Except as specifically contemplated by this
Agreement, no Borrower is required to obtain any consent or approval of, from,
or with any Governmental Authority, or any other Person, in order for it to
execute, deliver or perform any of its obligations under this Agreement or the
Loan Documents in accordance with the terms hereof or thereof, or to issue the
Facility Fee Shares in accordance with the terms hereof.  All consents and
approvals which any Borrower is required to obtain pursuant to the immediately
preceding sentence have been obtained or effected on or prior to the date
hereof.

7.6

Issuance of Securities. The Facility Fee Shares are duly authorized and, upon
issuance in accordance with the terms hereof, shall be duly issued, fully paid
and non-assessable, and free from all Liens, claims, charges, taxes, or other
encumbrances with respect to the issue thereof, and will be issued in compliance
with all applicable United States federal and state securities laws and the laws
of any foreign jurisdiction applicable to the issuance thereof.  Any shares
issuable upon conversion of the Revolving Note, in accordance with the terms of
the Revolving Note, are duly authorized and, upon issuance in accordance with
the terms hereof, shall be duly issued, fully paid and non-assessable, and free
from all Liens, claims, charges, taxes, or other encumbrances with respect to
the issue thereof, and will be issued in compliance with all applicable United
States federal and state securities laws and the laws of any foreign
jurisdiction applicable to the issuance thereof.  Assuming the accuracy of the
Lender’s representations in Section 8 below, the issuance of the Facility Fee
Shares and any shares issuable upon conversion of the Revolving Note is and will
be exempt from and/or in compliance with: (i) the registration and prospectus
delivery requirements of the Securities Act; (ii) the registration and/or
qualification provisions of all applicable state and provincial securities and
“blue sky” laws; and (iii) any similar registration or qualification
requirements of any foreign jurisdiction or other Governmental Authority.

7.7

Compliance With Laws.  The nature and transaction of each Borrower’s business
and operations and the use of its properties and assets, including, but not
limited to, the Collateral or any real estate owned, leased, or occupied by each
Borrower, do not and during the term of the Loans shall not, violate or conflict
with any applicable law, statute, ordinance, rule, regulation or order of any
kind or nature, including, without limitation, the provisions of the Fair Labor
Standards Act or any zoning, land use, building, noise abatement, occupational
health and safety or other laws, any Permit or any condition, grant, easement,
covenant, condition or restriction, whether recorded or not, except to the
extent such violation or conflict would not result in a Material Adverse Effect.

7.8

Environmental Laws and Hazardous Substances.  Except to the extent that any of
the following would not have a Material Adverse Effect (including financial
reserves, insurance policies and cure periods relating to compliance with
applicable laws and Permits) and are used in such amounts as are customary in
the Ordinary Course of Business in compliance with all applicable Environmental
Laws, each Borrower represents and warrants to Lender that, to its knowledge:
(i) no Borrower has generated, used, stored, treated, transported, manufactured,
handled, produced or disposed of any Hazardous Materials, on or off any of the
premises of any Borrower (whether or not owned by any Borrower) in any manner
which at any time violates any





28




--------------------------------------------------------------------------------







Environmental Law or any Permit, certificate, approval or similar authorization
thereunder; (ii) the operations of each Borrower comply in all material respects
with all Environmental Laws and all Permits certificates, approvals and similar
authorizations thereunder; (iii) there has been no investigation, Proceeding,
complaint, order, directive, claim, citation or notice by any Governmental
Authority or any other Person, nor is any pending or, to any Borrower’s
knowledge, threatened in writing; and (iv) no Borrower has any liability,
contingent or otherwise, in connection with a release, spill or discharge of any
Hazardous Materials or the generation, use, storage, treatment, transportation,
manufacture, handling, production or disposal of any Hazardous Material.

7.9

Collateral Representations.  No Person other than one or more Borrowers, owns or
has other rights in the Collateral, and the Collateral is free from any Lien of
any kind, other than the Lien of Lender and Permitted Liens.

7.10

SEC Documents; Financial Statements. The Common Stock of the Issuing Borrower is
registered pursuant to Section 12 of the Exchange Act, the Company is subject to
the reporting requirements of Section 13 or 15(d) of the Exchange Act, and the
Company has timely filed all reports, schedules, forms, statements and other
documents required to be filed by it with the SEC or any other Governmental
Authority (all of the foregoing filed within the two (2) years preceding the
date hereof or amended after the date hereof and all exhibits included therein
and financial statements and schedules thereto and documents incorporated by
reference therein, being hereinafter referred to as the “SEC Documents”). The
Issuing Borrower is current with its filing obligations under the Exchange Act
and all SEC Documents have been filed on a timely basis or the Issuing Borrower
has received a valid extension of such time of filing and has filed any such SEC
Document prior to the expiration of any such extension. The Issuing Borrower
represents and warrants that true and complete copies of the SEC Documents are
available on the SEC’s website (www.sec.gov) at no charge to Lender, and Lender
acknowledges that it may retrieve all SEC Documents from such website and
Lender’s access to such SEC Documents through such website shall constitute
delivery of the SEC Documents to Lender; provided, however, that if Lender is
unable to obtain any of such SEC Documents from such website at no charge, as
result of such website not being available or any other reason beyond Lender’s
control, then upon request from Lender, the Issuing Borrower shall deliver to
Lender true and complete copies of such SEC Documents.  As of their respective
dates, the SEC Documents complied in all material respects with the requirements
of the Exchange Act, and none of the SEC Documents, at the time they were filed
with the SEC, contained any untrue statement of a material fact or omitted to
state a material fact required to be stated therein or necessary in order to
make the statements therein, in light of the circumstances under which they were
made, not misleading.  None of the statements made in any such SEC Documents is,
or has been, required to be amended or updated under applicable law (except for
such statements as have been amended or updated in subsequent filings prior the
date hereof, which amendments or updates are also part of the SEC Documents).
 As of their respective dates, the consolidated financial statements of the
Issuing Borrower and its Subsidiaries included in the SEC Documents (the
“Financial Statements”) complied in all material respects with applicable
accounting requirements and the published rules and regulations of the SEC with
respect thereto. All of the Financial Statements have been prepared in
accordance with GAAP, consistently applied, during the periods involved (except:
(i) as may be otherwise indicated in such Financial Statements or the notes
thereto; or (ii) in the case of unaudited interim statements, to the extent they
may





29




--------------------------------------------------------------------------------







exclude footnotes or may be condensed or summary statements), and fairly present
in all material respects the consolidated financial position of the Borrower and
all of its Subsidiaries as of the dates thereof and the consolidated results of
its operations and cash flows for the periods then ended (subject, in the case
of unaudited statements, to normal year-end audit adjustments).  To the
knowledge of each Borrower and its officers, no other information provided by or
on behalf of any Borrower to the Lender which is not included in the SEC
Documents contains any untrue statement of a material fact or omits to state any
material fact necessary in order to make the statements therein, in the light of
the circumstance under which they are or were made, not misleading.

7.11

Absence of Certain Changes.  Since the date the last of the SEC Documents was
filed with the SEC, none of the following have occurred:

(a)

There has been no event or circumstance of any nature whatsoever that has
resulted in, or could reasonably be expected to result in, a Material Adverse
Effect; or

(b)

Any transaction, event, action, development, payment, or any other matter of any
nature whatsoever entered into by any Borrower other than in the Ordinary Course
of Business.

7.12

Litigation and Taxes.  There is no Proceeding pending or, to each Borrower’s
knowledge, threatened in writing against any Borrower or their respective
officers, managers, members or shareholders, or against or affecting any of
their respective assets.  In addition, there are no outstanding judgments,
orders, writs, decrees or other similar items against or affecting any Borrower,
its business or assets.  No Borrower has received any material complaint in
writing from any Customer, supplier, vendor or employee.  Except as set forth in
Schedule 7.12,  each Borrower has duly filed all applicable income or other tax
returns and has paid all income or other taxes when due (taking into account all
applicable extensions permitted by law).  There is no Proceeding, controversy or
objection pending or threatened in writing in respect of any tax returns of any
Borrower.

7.13

Event of Default.  No Event of Default has occurred and is continuing, and to
Borrower’s knowledge, no event has occurred and is continuing which, with the
lapse of time, the giving of notice, or both, would constitute such an Event of
Default under this Agreement or any of the other Loan Documents.

7.14

ERISA Obligations.  To the knowledge of each Borrower, all Employee Plans of
each Borrower meet the minimum funding standards of Section 302 of ERISA, where
applicable, and each such Employee Plan that is intended to be qualified within
the meaning of Section 401 of the Internal Revenue Code of 1986 is qualified.
 No withdrawal liability has been incurred under any such Employee Plans and no
“Reportable Event” or “Prohibited Transaction” (as such terms are defined in
ERISA), has occurred with respect to any such Employee Plans, unless approved by
the appropriate governmental agencies.  To the knowledge of each Borrower, each
Borrower has promptly paid and discharged all obligations and liabilities
arising under the ERISA of a character which if unpaid or unperformed might
result in the imposition of a Lien against any of its properties or assets.





30




--------------------------------------------------------------------------------







7.15

Adverse Circumstances.  No known condition, circumstance, event, agreement,
document, instrument, restriction, litigation or Proceeding exists which: (i)
would adversely affect the validity or priority of the Liens granted to Lender
under the Loan Documents; (ii) could reasonably be expected to materially and
adversely affect the ability of any Borrower to perform its obligations under
the Loan Documents; (iii) would constitute an Event of Default under any of the
Loan Documents; (iv) would constitute such an Event of Default with the giving
of notice or lapse of time or both; or (v) could reasonably be expected to give
rise to a Material Adverse Effect.

7.16

Liabilities and Indebtedness of the Borrower.  No Borrower has any Funded
Indebtedness or any liabilities or obligations of any nature whatsoever, except:
(i) as disclosed in the Financial Statements; or (ii) liabilities and
obligations incurred in the Ordinary Course of Business of each Borrower since
the date of the last Financial Statements filed by the Issuing Borrower with the
SEC which do not or would not have a Material Adverse Effect.

7.17

Real Estate.  

(a)

Real Property Ownership.  Except for the Borrower Leases, Borrower does not own
any Real Property.

(b)

Real Property Leases.  Except for ordinary office leases described in the SEC
Documents (the “Borrower Leases”), no Borrower leases any other Real Property.
 With respect to each of the Borrower Leases: (i) each Borrower has been in
peaceful possession of the property leased thereunder and to Borrowers’
knowledge, neither Borrower nor the landlord is in default thereunder; (ii) no
waiver, indulgence or postponement of any of the obligations thereunder has been
granted by any Borrower or landlord thereunder; and (iii) there exists no event,
occurrence, condition or act known to any Borrower which, upon notice or lapse
of time or both, would be or could become a default thereunder or which could
result in the termination of the Borrower Leases, or any of them, or have a
Material Adverse Effect.  No Borrower has violated nor breached any material
provision of any such Borrower Leases, and all material obligations required to
be performed by any Borrower under any of such Borrower Leases have been fully,
timely and properly performed.  Each Borrower has delivered to the Lender true,
correct and complete copies of all Borrower Leases, including all modifications
and amendments thereto, whether in writing or otherwise.  No Borrower has
received any written notice to the effect that any of the Borrower Leases will
not be renewed at the termination of the term of such Borrower Leases, or that
the Borrower Leases will be renewed only at higher rents.

7.18

Material Contracts.  An accurate, current and complete copy of each of the
Material Contracts has been furnished to Lender and/or is readily available as
part of the SEC Documents, and each of the Material Contracts constitutes the
entire agreement of the respective parties thereto relating to the subject
matter thereof.  There are no outstanding offers, bids, proposals or quotations
made by any Borrower which, if accepted, would create a Material Contract with
such Borrower.  Each of the Material Contracts is in full force and effect and
is a valid and binding obligation of the parties thereto in accordance with the
terms and conditions thereof.  To the knowledge of each Borrower and its
officers, all obligations required to be performed under the terms of each of
the Material Contracts by any party thereto have been fully performed by all
parties thereto, and no party to any Material Contracts is in default with
respect





31




--------------------------------------------------------------------------------







to any term or condition thereof, nor has any event occurred which, through the
passage of time or the giving of notice, or both, would constitute a default
thereunder or would cause the acceleration or modification of any obligation of
any party thereto or the creation of any lien, claim, charge or other
encumbrance upon any of the assets or properties of any Borrower.  Further, no
Borrower has received any notice, nor does any Borrower have any knowledge, of
any pending or contemplated termination of any of the Material Contracts and, no
such termination is proposed or has been threatened, whether in writing or
orally.

7.19

Title to Assets.  Each Borrower has good and marketable title to, or a valid
leasehold interest in, all of its assets and properties which are material to
its business and operations as presently conducted, free and clear of all Liens,
claims, charges or other encumbrances or restrictions on the transfer or use of
same, other than Permitted Liens.  Except as would not have a Material Adverse
Effect, the assets and properties of each Borrower are in good operating
condition and repair, ordinary wear and tear excepted, and are free of any
latent or patent defects which might impair their usefulness, and are suitable
for the purposes for which they are currently used and for the purposes for
which they are proposed to be used.

7.20

Intellectual Property. Each Borrower owns or possesses adequate and legally
enforceable  rights or licenses to use all trademarks, trade names, service
marks, service mark registrations, service names, patents, patent rights,
copyrights, inventions, licenses, approvals, governmental authorizations, trade
secrets and all other intellectual property rights necessary to conduct its
business as now conducted. No Borrower has any knowledge of any infringement by
any Borrower of trademark, trade name rights, patents, patent rights,
copyrights, inventions, licenses, service names, service marks, service mark
registrations, trade secret or other intellectual property rights of others,
and, to the knowledge of each Borrower, there is no claim, demand or Proceeding,
or other demand of any nature being made or brought against, or to each
Borrowers’ knowledge, being threatened against, any Borrower regarding
trademark, trade name, patents, patent rights, invention, copyright, license,
service names, service marks, service mark registrations, trade secret or other
intellectual property infringement; and no Borrower is aware of any facts or
circumstances which might give rise to any of the foregoing.

7.21

Labor and Employment Matters.  No Borrower is involved in any labor dispute or,
to the knowledge of any Borrower, is any such dispute threatened in writing. To
the knowledge of each Borrower and its officers, none of the employees of any
Borrower is a member of a union and each Borrower believes that its relations
with its employees are good.  To the knowledge of each Borrower and its
officers, each Borrower has complied in all material respects with all laws,
rules, ordinances and regulations relating to employment matters, civil rights
and equal employment opportunities.

7.22

Insurance.  Each Borrower is covered by valid, outstanding and enforceable
policies of insurance which were issued to it by reputable insurers of
recognized financial responsibility, covering its properties, assets and
business against losses and risks normally insured against by other corporations
or entities in the same or similar lines of businesses as the Borrowers are
engaged and in coverage amounts which are prudent and typically and reasonably
carried by such other corporations or entities (the “Insurance Policies”).  Such
Insurance Policies are in full force and effect, and all premiums due thereon
have been paid.  None of the Insurance Policies will lapse or terminate as a
result of the transactions contemplated by this





32




--------------------------------------------------------------------------------







Agreement.  Each Borrower has complied with the provisions of such Insurance
Policies.  No Borrower has been refused any insurance coverage sought or applied
for and no Borrower has any reason to believe that it will not be able to renew
its existing Insurance Policies as and when such Insurance Policies expire or to
obtain similar coverage from similar insurers as may be necessary to continue
its business at a cost that would not materially and adversely affect the
condition, financial or otherwise, or the earnings, business or operations of
any Borrower.

7.23

Permits.  Each Borrower possesses all Permits necessary to conduct its business,
and no Borrower has received any notice of, or is otherwise involved in, any
Proceedings relating to the revocation or modification of any such Permits.  All
such Permits are valid and in full force and effect and to Borrowers’ knowledge,
each Borrower is in full compliance with the respective requirements of all such
Permits.

7.24

Lending Relationship.  Each Borrower acknowledges and agrees that the
relationship hereby created with Lender is and has been conducted on an open and
arm’s length basis in which no fiduciary relationship exists and that no
Borrower has relied, nor is relying on, any such fiduciary relationship in
executing this Agreement and in consummating the Loans. Lender represents that
it will receive the Revolving Note payable to its order as evidence of the
Loans.

7.25

Compliance with Regulation U.  No portion of the proceeds of the Loans shall be
used by any Borrower, or any Affiliates of Borrower, either directly or
indirectly, for the purpose of purchasing or carrying any margin stock, within
the meaning of Regulation U as adopted by the Board of Governors of the Federal
Reserve System.

7.26

Governmental Regulation.  No Borrower is, nor after giving effect to any Loan,
will be, subject to regulation under the Federal Power Act or the Investment
Company Act of 1940 or to any federal or state statute or regulation limiting
its ability to incur indebtedness for borrowed money.

7.27

Bank Accounts.  Schedule 7.27 sets forth, with respect to each account of each
Borrower with any bank, broker, merchant processor, or other depository
institution: (i) the name and account number of such account; (ii) the name and
address of the institution where such account is held; (iii) the name of any
Person(s) holding a power of attorney with respect to such account, if any; and
(iv) the names of all authorized signatories and other Persons authorized to
withdraw funds from each such account.

7.28

Places of Business.  The principal place of business of each Borrower is set
forth on Schedule 7.28 and each Borrower shall promptly notify Lender of any
change in such location.  No Borrower will remove or permit the Collateral to be
removed from such locations without the prior written consent of Lender, except
for: (i) certain heavy equipment kept at third party sites when conducting
business or maintenance; (ii) vehicles, containers and rolling stock; (iii)
Inventory sold or leased in the Ordinary Course of Business; and (iv) temporary
removal of Collateral to other locations for repair or maintenance as may be
required from time to time in each instance in the Ordinary Course of Business
of each Borrower.





33




--------------------------------------------------------------------------------







7.29

Illegal Payments.  No Borrower, nor any director, officer, member, manager,
 agent, employee or other Person acting on behalf of any Borrower has, in the
course of his actions for, or on behalf of, any Borrower: (i) used any corporate
funds for any unlawful contribution, gift, entertainment or other unlawful
expenses relating to political activity; (ii) made any direct or indirect
unlawful payment to any foreign or domestic government official or employee from
corporate funds; (iii) violated or is in violation of any provision of the U.S.
Foreign Corrupt Practices Act of 1977, as amended; or (iv) made any bribe,
rebate, payoff, influence payment, kickback or other unlawful payment to any
foreign or domestic government official or employee.

7.30

Related Party Transactions.  Except as set forth in Schedule 7.30, except as set
forth in the SEC Documents, and except for arm’s length transactions pursuant to
which any Borrower makes payments in the Ordinary Course of Business upon terms
no less favorable than such Borrower could obtain from third parties, none of
the officers, directors, managers, or employees of any Borrower, nor any
stockholders, members or partners who own, legally or beneficially, more than
five percent (5%) of the ownership interests of any Borrower (each a “Material
Shareholder”), is presently a party to any transaction with any Borrower (other
than for services as employees, officers and directors), including any contract
providing for the furnishing of services to or by, providing for rental of real
or personal property to or from, or otherwise requiring payments to or from, any
officer, director or such employee or Material Shareholder or, to the knowledge
of each Borrower, any other Person in which any officer, director, or any such
employee or Material Shareholder has a substantial or material interest in or of
which any officer, director or employee of any Borrower or Material Shareholder
is an officer, director, trustee or partner.  There are no claims, demands,
disputes or Proceedings of any nature or kind between any Borrower and any
officer, director or employee of any Borrower or any Material Shareholder, or
between any of them, relating to any Borrower.

7.31

Internal Accounting Controls.  Each Borrower maintains a system of internal
accounting controls sufficient to provide reasonable assurance that:
(i) transactions are executed in accordance with management’s general or
specific authorizations; (ii) transactions are recorded as necessary to permit
preparation of financial statements in conformity with GAAP and to maintain
asset accountability , however, are not recorded, processed, summarized and
reported within the time periods specified in the SEC’s rules and regulations;
(iii) access to assets is permitted only in accordance with management’s general
or specific authorization; and (iv) the recorded accountability for assets is
compared with the existing assets at reasonable intervals and appropriate action
is taken with respect to any differences.

7.32

Brokerage Fees.  Except for Meyers Associates, LP, there is no Person acting on
behalf of any Borrower who is entitled to or has any claim for any brokerage or
finder’s fee or commission in connection with the execution of this Agreement or
the consummation of the transactions contemplated hereby.  Meyers Associates,
LP, a FINRA registered securities brokerage firm, shall be paid a finder’s fee
by the Borrowers, at Closing, in accordance with a separate agreement between
the Borrowers and Meyers Associates, LP.

7.33

No General Solicitation.  No Borrower, nor any of their respective Affiliates,
nor any Person acting on its or their behalf, has engaged in any form of general
solicitation or general advertising (within the meaning of Regulation D under
the Securities Act) in connection





34




--------------------------------------------------------------------------------







with the offer or issuance of the Revolving Note, the Facility Fee Shares or the
shares issuable upon conversion of the Revolving Note.

7.34

No Integrated Offering.  No Borrower, nor any of their respective Affiliates,
nor any Person acting on its or their behalf has, directly or indirectly, made
any offers or sales of any security or solicited any offers to buy any security,
under circumstances that would require registration of the Revolving Note, the
Facility Fee Shares or any securities issuable upon conversion of the Revolving
Note under the Securities Act or cause this offering of such securities to be
integrated with prior offerings by any Borrower for purposes of the Securities
Act.

7.35

Private Placement.  Assuming the accuracy of the Lender’s representations and
warranties set forth in Section 8 below, no registration under the Securities
Act or the laws, rules or regulation of any other Governmental Authority is
required for the issuance of the Revolving Note, the Facility Fee Shares or the
shares issuable upon conversion of the Revolving Note as contemplated hereby.

7.36

Complete Information.  This Agreement and all financial statements, schedules,
certificates, confirmations, agreements, contracts, and other materials
submitted to Lender in connection with or in furtherance of this Agreement by or
on behalf of any Borrower fully and fairly states the matters with which they
purport to deal, and do not misstate any material fact nor, separately or in the
aggregate, fail to state any material fact necessary to make the statements made
not misleading.

8.

REPRESENTATIONS AND WARRANTIES OF LENDER.

Lender makes the following representations and warranties to the Borrowers, each
of which shall be true and correct in all material respects as of the date of
the execution and delivery of this Agreement and as of the date of each Loan
made hereunder, except to the extent such representation expressly relates to an
earlier date, and which shall survive the execution and delivery of this
Agreement:

8.1

Investment Purpose. Lender is acquiring the Revolving Note, the Facility Fee
Shares or the shares issuable upon conversion of the Revolving Note, for its own
account, for investment only and not with a view towards, or for resale in
connection with, the public sale or distribution thereof, except pursuant to
sales registered or exempted under the Securities Act.

8.2

Accredited Lender Status. Lender is an “Accredited Lender” as that term is
defined in Rule 501(a) of Regulation D promulgated under the Securities Act.

8.3

Reliance on Exemptions. Lender understands that the Revolving Note, the Facility
Fee Shares or the shares issuable upon conversion of the Revolving Note, are
each being offered and sold to it in reliance on specific exemptions from the
registration requirements of United States federal and state securities laws and
that Borrowers are relying in part upon the truth and accuracy of, and Lender’s
compliance with, the representations, warranties, agreements, acknowledgments
and understandings of Lender set forth herein in order to determine the
availability of such exemptions and the eligibility of Lender to acquire such
securities.





35




--------------------------------------------------------------------------------







8.4

Information. Lender has been furnished with all materials it has requested
relating to the business, finances and operations of Borrowers and information
deemed material by Lender to making an informed investment decision regarding
the Revolving Note. Lender has been afforded the opportunity to ask questions of
Borrowers and their management.  Neither such inquiries nor any other due
diligence investigations conducted by Lender or its representatives shall
modify, amend or affect Lender’s right to rely on Borrowers’ representations and
warranties contained in Article 7 above or in any other Loan Documents. Lender
understands that its investment in the Revolving Note involves a high degree of
risk. Lender is in a position regarding Borrowers, which, based upon economic
bargaining power, enabled and enables Lender to obtain information from
Borrowers in order to evaluate the merits and risks of this investment. Lender
has sought such accounting, legal and tax advice, as it has considered necessary
to make an informed investment decision with respect to the Revolving Note.

8.5

No Governmental Review. Lender understands that no United States federal or
state agency or any other government or governmental agency has passed on or
made any recommendation or endorsement of the Revolving Note, or the fairness or
suitability of the investment in the Revolving Note, nor have such authorities
passed upon or endorsed the merits of the offering of the Revolving Note.

8.6

Transfer or Resale.  Lender understands that: (i) the Revolving Note, the
Facility Fee Shares and the shares issuable upon conversion of the Revolving
Note, have not been and are not being registered under the Securities Act or any
other foreign or state securities laws, and may not be offered for sale, sold,
assigned or transferred unless: (A) subsequently registered thereunder; or (B)
Lender shall have delivered to Issuing Borrower an opinion of counsel, in a
generally acceptable form, to the effect that such securities to be sold,
assigned or transferred may be sold, assigned or transferred pursuant to an
exemption from such registration requirements; and (ii) neither Borrower nor any
other Person is under any obligation to register such securities under the
Securities Act or any foreign or state securities laws or to comply with the
terms and conditions of any exemption thereunder, except as otherwise set forth
in this Agreement.  

8.7

Brokerage Fees .  Lender has not dealt with any Person other than Meyers
Associates, LP, which is entitled to or has any claim for any brokerage or
finder’s fee or commission in connection with the execution of this Agreement or
the consummation of the transactions contemplated hereby.

8.8

Authorization, Enforcement.  This Agreement has been duly and validly
authorized, executed and delivered on behalf of Lender and is a valid and
binding agreement of Lender enforceable in accordance with its terms, except as
such enforceability may be limited by general principles of equity or applicable
bankruptcy, insolvency, reorganization, moratorium, liquidation and other
similar laws relating to, or affecting generally, the enforcement of applicable
creditors’ rights and remedies.

8.9

Intentionally Left Blank.





36




--------------------------------------------------------------------------------







8.10

Due Formation of Lender. Lender is an entity that has been formed and validly
exists and has not been organized for the specific purpose of purchasing the
Revolving Note and is not prohibited from doing so.

8.11

No Legal Advice from Borrower. Lender acknowledges that it had the opportunity
to review this Agreement and the transactions contemplated by this Agreement
with his or its own legal counsel and investment and tax advisors. Lender is
relying solely on such counsel and advisors and not on any statements or
representations of Borrowers or any of their representatives or agents for
legal, tax or investment advice with respect to this investment, the
transactions contemplated by this Agreement or the securities laws of any
jurisdiction; provided, however, the foregoing shall not modify, amend or affect
Lender’s right to rely on Borrowers’ representations and warranties contained in
Article 7 above or in any other Loan Documents.

9.

NEGATIVE COVENANTS.

9.1

Indebtedness.  No Borrower shall, either directly or indirectly, create, assume,
incur or have outstanding any Funded Indebtedness (including purchase money
indebtedness), or become liable, whether as endorser, guarantor, surety or
otherwise, for any debt or obligation of any other Person, except:

(a)

the Obligations;

(b)

endorsement for collection or deposit of any commercial paper secured in the
Ordinary Course of Business;

(c)

obligations for taxes, assessments, municipal or other governmental charges;
provided, the same are being contested in good faith by appropriate Proceedings
and are insured against or bonded over to the satisfaction of Lender;

(d)

obligations for accounts payable, other than for money borrowed, incurred in the
Ordinary Course of Business; provided that, any management or similar fees
payable by any Borrower shall be fully subordinated in right of payment to the
prior payment in full of the Loans made hereunder;

(e)

obligations existing on the date hereof which are disclosed on the Financial
Statements;

(f)

unsecured intercompany Funded Indebtedness incurred in the Ordinary Course of
Business;

(g)

Funded Indebtedness existing on the Closing Date and set forth in the Financial
Statements, including any extensions or refinancings of the foregoing, which do
not increase the principal amount of such Funded Indebtedness as of the date of
such extension or refinancing; provided such Funded Indebtedness has been
approved by Lender;

(h)

Funded Indebtedness consisting of Capital Lease obligations or secured by
Permitted Liens of the type described in clause (g) of the definition thereof
not to exceed $250,000 in the aggregate at any time;





37




--------------------------------------------------------------------------------







(i)

Contingent Liabilities arising with respect to customary indemnification
obligations in favor of purchasers in connection with dispositions permitted
hereunder, or otherwise incurred in the Ordinary Course of Business;

(j)

Contingent Liabilities incurred in the Ordinary Course of Business with respect
to surety and appeal bonds, performance bonds and other similar obligations;

(k)

Contingent Liabilities arising under indemnity agreements to title insurers to
cause such title insurers to issue to Lender title insurance policies; and

(l)

Funded Indebtedness incurred in connection with any Future Projects that have
not become Included Projects in accordance with the terms of this Agreement,
provided, however, no such Funded Indebtedness shall be permitted to be incurred
by any Borrower at any time if the Projections for any Included Projects are not
being met as of such time.

9.2

Encumbrances.  No Borrower shall, either directly or indirectly, create, assume,
incur or suffer or permit to exist any Lien or charge of any kind or character
upon any asset of any Borrower or their Subsidiaries, whether owned at the date
hereof or hereafter acquired, except for: (i) Permitted Liens; (ii) Liens which
only encumber Excluded Assets; or (iii) as otherwise authorized by Lender in
writing.

9.3

Investments.  No Borrower shall, either directly or indirectly, make or have
outstanding any new investments (whether through purchase of stocks, obligations
or otherwise) in, or loans or advances to, any other Person, or acquire all or
any substantial part of the assets, business, stock or other evidence of
beneficial ownership of any other Person, except as may be first approved by
Lender, which approval shall not be unreasonably withheld (and Lender agrees to
provide its approval or disapproval within three (3) business days after Lender
receives all pertinent information relating to any such transaction), and except
the following:

(a)

The stock or other ownership interests in a Subsidiary existing as of the
Closing Date;

(b)

investments in direct obligations of the United States or any state in the
United States;

(c)

trade credit extended by any Borrower in the Ordinary Course of Business;

(d)

investments in securities of Customers received pursuant to any plan of
reorganization or similar arrangement upon the bankruptcy or insolvency of such
Customers;

(e)

investments existing on the Closing Date and set forth in the Financial
Statements;

(f)

Capital Expenditures permitted under Section 9.5; or

(g)

Acquisition of that certain intelligent digital battery technology company
previously disclosed by Borrowers to Lender, so long as such acquisition is for
Common Stock





38




--------------------------------------------------------------------------------







only and payments in the future out of profits realized from the company so
acquired, and does not include any other cash payments from any Borrower.

Nothing in this Section 9.3 shall prohibit the Issuing Borrower from issuing
Common Stock in connection with transactions not otherwise prohibited hereunder.

9.4

Transfer; Merger.  No Borrower shall, either directly or indirectly, permit a
Change in Control, merge, consolidate, sell, transfer, license, lease, encumber
or otherwise dispose of all or any part of its property or business or all or
any substantial part of its assets, or sell or discount (with or without
recourse) any of its Notes (as defined in the UCC), Chattel Paper, Payment
Intangibles or Accounts; provided, however, that any Borrower may:

(a)

sell or lease Inventory and Equipment in the Ordinary Course of Business;

(b)

upon not less than three (3) Business Days’ prior written notice to Lender, any
Subsidiary of any Borrower may merge with (so long as the applicable Borrower
remains the surviving entity), or dissolve or liquidate into, or transfer its
property to any Borrower;

(c)

dispose of used, worn-out or surplus equipment in the Ordinary Course of
Business;

(d)

discount or write-off overdue Accounts for collection in the Ordinary Course of
Business;

(e)

sell or otherwise dispose (including cancellation of Funded Indebtedness) of any
Investment permitted under Section 9.3 in the Ordinary Course of Business; and

(f)

grant Permitted Liens.

9.5

Capital Expenditures.  Without Lender’s prior consent, no Borrower shall make or
incur obligations for any Capital Expenditures in any fiscal year in excess of
$100,000.00 for any one Capital Expenditure, or $200,000.00 for all Capital
Expenditures in any fiscal year, in the aggregate, exclusive of expenditures
made through the issuance of the Issuing Borrower’s Common Stock.

9.6

Issuance of Stock.  The Subsidiaries shall not, nor shall the Issuing Borrower
permit any of its Subsidiaries to, either directly or indirectly, issue or
distribute any additional capital stock or other securities of any such
Subsidiaries without the prior written consent of Lender.

9.7

Distributions; Restricted Payments.  No Borrower shall: (i) purchase or redeem
any shares of its stock or declare or pay any dividends or distributions,
whether in cash or otherwise (provided that Issuing Borrower may issue shares of
its Common Stock in connection with any conversions of outstanding Series A and
Series B Preferred Stock in accordance with the rights, designations, terms and
provisions of such Series A and Series B Preferred Stock) , make any
distribution of its property or assets, or make any loans, advances or
extensions of credit to, or investments in, any Persons, including, without
limitation, such Borrower’s Affiliates, officers, partners or employees, without
the prior written consent of Lender; (ii) make





39




--------------------------------------------------------------------------------







any payments of any Funded Indebtedness other than as permitted hereunder; or
(iii) increase the annual salary paid to any officers of any Borrower as of the
Closing Date, unless any such increase is part of a written employment contract
with any such officers entered into prior to the Closing Date, a copy of which
has been delivered to and approved by the Lender, or unless such increase is
payable solely in Common Stock.

9.8

Use of Proceeds.  No Borrower, nor any of their Subsidiaries or Affiliates,
shall use any portion of the proceeds of the Loans, either directly or
indirectly, for the purpose of purchasing any securities underwritten by any
Affiliate of Lender.  In addition, no Borrower, nor any of their Subsidiaries or
Affiliates, shall use any portion of the proceeds of the Loans, either directly
or indirectly, for any of the following purposes: (i) to make any payment
towards any Funded Indebtedness of any Borrower or any Subsidiaries or
Affiliates thereof, except to the extent set forth in the Use of Proceeds
Confirmation approved by Lender; (ii) to pay any taxes of any nature or kind
that may be due by any Borrower or any Subsidiaries or Affiliates thereof; (iii)
to pay any obligations or liabilities of any nature or kind due or owing to any
officers, directors, employees, or Material Shareholders of any Borrower or any
Subsidiaries or Affiliates thereof, except to the extent set forth in the Use of
Proceeds Confirmation approved by Lender.  Borrowers shall only use any portion
of the proceeds of the Loans for the purposes set forth in a “Use of Proceeds
Confirmation” to be executed by Borrowers on the Closing Date, unless Borrowers
obtain the prior written consent of Lender to use proceeds of Loans for any
other purpose, which consent may be granted or withheld by Lender in its sole
and absolute discretion.

9.9

Business Activities; Change of Legal Status and Organizational Documents.  No
Borrower shall: (i) engage in any line of business other than the businesses
engaged in on the date hereof and business reasonably related thereto; (ii)
change its name, its type of organization, its jurisdictions of organization or
other legal structure; or (iii) permit its articles of incorporation, bylaws,
articles of organization or operating agreement, or other organizational
documents to be amended or modified in any way which could reasonably be
expected to materially and adversely affect the interests of Lender.

9.10

Transactions with Affiliates.  No Borrower shall enter into any transaction with
any of its Affiliates, except in the Ordinary Course of Business and upon fair
and reasonable terms that are no less favorable to such Borrower than it would
obtain in a comparable arm’s length transaction with a Person not an Affiliate
of such Borrower.

9.11

Bank Accounts.  No Borrower shall maintain any bank, deposit, credit card
payment processing accounts, or other accounts with any financial institution,
payment processing company, or any other Person, for any Borrower or any
Subsidiary or Affiliate of any Borrower, other than Borrowers’ respective
accounts listed in the attached Schedule 7.27, and other than the Lock Box
Account established pursuant to this Agreement.  Specifically, no Borrower may
change, modify, close or otherwise affect the Lock Box Account or any of the
other accounts listed in Schedule 7.27, without Lender’s prior written approval,
which approval may be withheld or conditioned in Lender’s sole and absolute
discretion.

10.

AFFIRMATIVE COVENANTS.

10.1

Intentionally Omitted.  





40




--------------------------------------------------------------------------------







10.2

Corporate Existence.  Each Borrower shall at all times preserve and maintain
its: (i) existence and good standing in the jurisdiction of its organization;
and (ii) its qualification to do business and good standing in each jurisdiction
where the nature of its business makes such qualification necessary (other than
such jurisdictions in which the failure to be qualified or in good standing
could not reasonably be expected to have a Material Adverse Effect), and shall
at all times continue as a going concern in the business which such Borrower is
presently conducting.

10.3

Maintain Property.  Each Borrower shall at all times maintain, preserve and keep
its plants, properties and equipment, including, but not limited to, any
Collateral, in good repair, working order and condition, normal wear and tear
excepted, and shall from time to time, as each Borrower deems appropriate in its
reasonable judgment, make all needful and proper repairs, renewals,
replacements, and additions thereto so that at all times the efficiency thereof
shall be fully preserved and maintained.  Each Borrower shall permit Lender to
examine and inspect such plant, properties and equipment, including, but not
limited to, any Collateral, at all reasonable times upon reasonable notice
during business hours.  During the continuance of any Event of Default, Lender
shall, at Borrowers’ expense, have the right to make additional inspections
without providing advance notice.

10.4

Maintain Insurance.  Each Borrower shall at all times insure and keep insured
with insurance companies acceptable to Lender, all insurable property owned by
each Borrower which is of a character usually insured by companies similarly
situated and operating like properties, against loss or damage from
environmental, fire and such other hazards or risks as are customarily insured
against by companies similarly situated and operating like properties; and shall
similarly insure employers’, public and professional liability risks.  Prior to
the date of the funding of any Loans under this Agreement, each Borrower shall
deliver to Lender a certificate setting forth in summary form the nature and
extent of the insurance maintained pursuant to this Section.  All such policies
of insurance must be reasonably satisfactory to Lender in relation to the amount
and term of the Obligations and type and value of the Collateral and assets of
each Borrower, shall identify Lender as sole/lender’s loss payee and as an
additional insured.  In the event any Borrower fails to provide Lender with
evidence of the insurance coverage required by this Section or at any time
hereafter shall fail to obtain or maintain any of the policies of insurance
required above, or to pay any premium in whole or in part relating thereto, then
Lender, without waiving or releasing any obligation or default by any Borrower
hereunder, may at any time (but shall be under no obligation to so act), obtain
and maintain such policies of insurance and pay such premium and take any other
action with respect thereto, which Lender deems advisable.  This insurance
coverage: (i) may, but need not, protect any Borrower’s interest in such
property, including, but not limited to, the Collateral; and (ii) may not pay
any claim made by, or against, any Borrower in connection with such property,
including, but not limited to, the Collateral.  Any Borrower may later cancel
any such insurance purchased by Lender, but only after providing Lender with
evidence that the insurance coverage required by this Section is in force.  The
costs of such insurance obtained by Lender, through and including the effective
date such insurance coverage is canceled or expires, shall be payable on demand
by Borrowers to Lender, together with interest at the Default Rate on such
amounts until repaid and any other charges by Lender in connection with the
placement of such insurance.  The costs of such insurance, which may be greater
than the cost of insurance which any Borrower may be able to obtain on its own,
together with interest thereon at the Default Rate and any other charges by





41




--------------------------------------------------------------------------------







Lender in connection with the placement of such insurance may be added to the
total Obligations due and owing to the extent not paid within five (5) Business
Days after demand by any applicable Borrower.

10.5

Tax Liabilities.

(a)

Each Borrower shall at all times pay and discharge all property, income and
other taxes, assessments and governmental charges upon, and all claims
(including claims for labor, materials and supplies) against such Borrower or
any of its properties, Equipment or Inventory, before the same shall become
delinquent and before penalties accrue thereon, unless and to the extent that
the same are being contested in good faith by appropriate Proceedings and for
which adequate reserves in accordance with GAAP are being maintained.

(b)

Each Borrower shall be solely responsible for the payment of any and all
documentary stamps and other taxes imposed by the State of Florida in connection
with the execution of this Agreement, the Security Agreement and the Revolving
Note , other than taxes based upon the income of Lender.

10.6

ERISA Liabilities; Employee Plans.  Each Borrower shall: (i) keep in full force
and effect any and all Employee Plans which are presently in existence or may,
from time to time, come into existence under ERISA, and not withdraw from any
such Employee Plans, unless such withdrawal can be effected or such Employee
Plans can be terminated without liability to such Borrower; (ii) make
contributions to all of such Employee Plans in a timely manner and in a
sufficient amount to comply with the standards of ERISA, including the minimum
funding standards of ERISA; (iii) comply with all material requirements of ERISA
which relate to such Employee Plans; (iv) notify Lender immediately upon receipt
by such Borrower of any notice concerning the imposition of any withdrawal
liability or of the institution of any Proceeding or other action which may
result in the termination of any such Employee Plans or the appointment of a
trustee to administer such Employee Plans; (v) promptly advise Lender of the
occurrence of any “Reportable Event” or “Prohibited Transaction” (as such terms
are defined in ERISA), with respect to any such Employee Plans; and (vi) amend
any Employee Plan that is intended to be qualified within the meaning of Section
401 of the Internal Revenue Code of 1986 to the extent necessary to keep the
Employee Plan qualified, and to cause the Employee Plan to be administered and
operated in a manner that does not cause the Employee Plan to lose its qualified
status.

10.7

Financial Statements.  Each Borrower shall at all times maintain a system of
accounting capable of producing its individual and consolidated financial
statements in compliance with GAAP (provided that monthly financial statements
shall not be required to have footnote disclosure, are subject to normal year
end adjustments and need not be consolidated), and shall furnish to Lender or
its authorized representatives such information regarding the business affairs,
operations and financial condition of such Borrower as Lender may from time to
time request or require, including, but not limited to:

(a)

If the Revolving Loan Maturity Date is extended beyond the original term, as
soon as available, and in any event, within ninety (90) days after the close of
each fiscal year, a copy of the annual audited financial statements of each
Borrower, including balance sheet,





42




--------------------------------------------------------------------------------







statement of income and retained earnings, statement of cash flows for the
fiscal year then ended, in reasonable detail, prepared and reviewed by an
independent certified public accountant reasonably acceptable to Lender,
containing an unqualified opinion of such accountant;

(b)

as soon as available, and in any event, within sixty (60) days after the close
of each fiscal quarter, a copy of the quarterly financial statements of each
Borrower, including balance sheet, statement of income and retained earnings,
statement of cash flows for the fiscal period then ended, in reasonable detail,
prepared and certified as accurate in all material respects by the President or
Chief Financial Officer of each Borrower;

(c)

as soon as available, and in any event, within thirty (30) days following the
end of each calendar month, a copy of the financial statements of each Borrower
regarding such month, including balance sheet, statement of income and retained
earnings, statement of cash flows for the month then ended, in reasonable
detail, prepared and certified as accurate in all material respects by the
President or Chief Financial Officer of each Borrower.

No change with respect to such accounting principles shall be made by any
Borrower without giving prior notification to Lender. Each Borrower represents
and warrants to Lender that the financial statements delivered to Lender at or
prior to the execution and delivery of this Agreement and to be delivered at all
times thereafter accurately reflect and will accurately reflect the financial
condition of each Borrower in all material respects. Lender shall have the right
at all times (and on reasonable notice so long as there then does not exist any
Event of Default) during business hours to inspect the books and records of each
Borrower and make extracts therefrom.  Each Borrower shall at all times comply
with all reporting requirements of the SEC to the extent applicable.

Each Borrower agrees to advise Lender immediately, in writing, of the occurrence
of any Material Adverse Effect, or the occurrence of any event, circumstance or
other happening that could be reasonably expected to lead to or become a
Material Adverse Effect.

10.8

Additional Reporting Requirements. Each Borrower shall provide the following
reports and statements to Lender as follows:

(a)

On or prior to the Closing Date, Borrowers shall provide to Lender an income
statement projection showing, in reasonable detail, the Borrowers’ income
statement projections for the twelve (12) calendar months following the Closing
Date for all Included Projects (the “Income Projections”).  In addition, on the
fifth (5th) day of every calendar month after the Closing Date, the Borrowers
shall provide to Lender a report comparing the Income Projections to actual
results.  Any variance in the Income Projections to actual results that is more
than ten percent (10%) (either above or below) will require the Borrowers to
submit to Lender written explanations as to the nature and circumstances for the
variance.  In the event the Included Projects change after the Closing Date,
Borrowers shall provide to Lender new Income Projections reflecting such change
in Included Projects.

(b)

On the fifth (5th) day of every calendar month after the Closing Date, the
Borrowers shall provide to Lender a report comparing the use of the proceeds of
the Revolving Loans set forth in the Use of Proceeds Confirmation, with the
actual use of such proceeds.  Any





43




--------------------------------------------------------------------------------







variance in the actual use of such proceeds from the amounts set forth in the
approved Use of proceeds Confirmation will require the Borrowers to submit to
Lender written explanations as to the nature and circumstances for the variance.

(c)

Borrowers shall submit to Lender true and correct copies of all bank statements
received by any Borrower within five (5) days after such Borrower’s receipt
thereof from its bank.

(d)

Promptly upon receipt thereof, Borrowers shall provide to Lender copies of
interim and supplemental reports, if any, submitted to any Borrower by
independent accountants in connection with any interim audit or review of the
books of any Borrower.

10.9

Aged Accounts/Payables Schedules.  Each Borrower shall, within twenty (20) days
after the end of each calendar month, deliver to Lender an aged schedule of the
Accounts of each Borrower relating to all Included Projects, listing the name
and amount due from each Customer and showing the aggregate amounts due from:
(i) 0-30 days; (ii) 31-60 days; (iii) 61-90 days; (iv) 91-120 days; and (v) more
than 120 days, and certified as accurate by the Chief Financial Officer or the
President of each Borrower. Each Borrower shall, within twenty (20) days after
the end of each calendar month, deliver to Lender an aged schedule of the
accounts payable of each Borrower, listing the name and amount due to each
creditor and showing the aggregate amounts due from: (v) 0-30 days; (w) 31-60
days; (x) 61-90 days;  (y) 91-120 days; and (z) more than 120 days, and
certified as accurate by the Chief Financial Officer or the President of each
Borrower.

10.10

Failure to Provide Reports.  If at any time during the term of this Agreement,
Borrowers shall fail to timely provide any reports required to be provided by
Borrowers to Lender under this Agreement or any other Loan Document, in addition
to all other rights and remedies that Lender may have under this Agreement and
the other Loan Documents, the leak-out covenant in Section 2.2(g)(iv) shall
automatically be adjusted upwards to allow Lender to sell Facility Fee Shares up
to the greater of: (i) ten percent (10%) of the average weekly volume of the
Common Stock on the Principal Trading Market over the immediately preceding
calendar week, as reported by Bloomberg; or (ii) seven thousand (7,000) shares
of Common stock per calendar week.

10.11

Covenant Compliance. Borrowers shall, within thirty (30) days after the end of
each calendar month, deliver to Lender a Compliance Certificate showing
compliance by Borrowers with the covenants therein, and certified as accurate by
the President or Chief Financial Officer of Borrowers.

10.12

Continued Due Diligence/Field Audits.  Borrowers acknowledge that during the
term of this Agreement, Lender and its agents and representatives undertake
ongoing and continuing due diligence reviews of Borrowers and their business and
operations.  Such ongoing due diligence reviews may include, and each Borrower
does hereby allow Lender, to conduct site visits and field examinations of the
office locations of each Borrower and to review and inspect the assets and
records of each Borrower, the results of which must be satisfactory to Lender in
Lender’s sole and absolute discretion.  In this regard, in order to cover
Lender’s expenses of the ongoing due diligence reviews and any site visits or
field examinations which Lender may





44




--------------------------------------------------------------------------------







undertake from time to time while this Agreement is in effect, the Borrowers
shall pay to Lender, within five (5) Business Days after receipt of an invoice
or demand therefor from Lender, a fee of up to $8,000 per year (based on
expected filed audits and ongoing due diligence of $2,000 per quarter) to cover
such ongoing expenses.  Failure to pay such fee as and when required shall be
deemed an Event of Default under this Agreement and all other Loan Documents.
 The foregoing notwithstanding, from and after the occurrence of an Event of
Default or any event which with notice, lapse of time or both, would become an
Event of Default, Lender may conduct site visits, field examinations and other
ongoing reviews of each Borrower’s records, assets and operations at any time,
in its sole discretion, without any limitations in terms of number of site
visits or examinations and without being limited to the fee hereby contemplated,
all at the sole expense of Borrowers.

10.13

Notice and Other Reports. Borrowers shall provide prompt written notice to
Lender if at any time any Borrower fails to comply with the covenant in Section
11 herein.  In addition, Borrowers shall, within such period of time as Lender
may reasonably specify, deliver to Lender such other schedules and reports as
Lender may reasonably require.

10.14

Collateral Records. Each Borrower shall keep full and accurate books and records
relating to the Collateral and shall mark such books and records to indicate
Lender’s Lien in the Collateral including, without limitation, placing a legend,
in form and content reasonably acceptable to Lender, on all Chattel Paper
created by Borrowers indicating that Lender has a Lien in such Chattel Paper.

10.15

Notice of Proceedings.  Each Borrower shall, promptly, but not more than five
(5) Business Days after knowledge thereof shall have come to the attention of
any officer of such Borrower, give written notice to Lender of all threatened
(in writing) or pending actions, suits, and Proceedings before any court or
governmental department, commission, board or other administrative agency, or
with any other Person, which may have a Material Adverse Effect.

10.16

Notice of Default.  Each Borrower shall, promptly, but not more than five (5)
days after it becomes aware of the commencement thereof, give notice to Lender
in writing of the occurrence of an Event of Default or of any event which, with
the lapse of time, the giving of notice or both, would constitute an Event of
Default hereunder.

10.17

Environmental Matters.  If any release or other disposal of Hazardous Substances
shall occur or shall have occurred on any real property or any other assets of
any Borrower or any Subsidiary or Affiliate of any Borrower, such Borrower shall
cause the prompt containment and/or removal of such Hazardous Substances and the
remediation and/or operation of such real property or other assets as necessary
to comply with all Environmental Laws and to preserve the value of such real
property or other assets.  Without limiting the generality of the foregoing,
each Borrower shall comply with any Federal or state judicial or administrative
order requiring the performance at any real property of any Borrower of
activities in response to the release or threatened release of a Hazardous
Substance.  To the extent that the transportation of Hazardous Substances is
permitted by this Agreement, Borrowers shall dispose of such Hazardous
Substances, or of any other wastes, only at licensed disposal facilities
operating in compliance with Environmental Laws.





45




--------------------------------------------------------------------------------







10.18

Reporting Status; Listing.  So long as this Agreement remains in effect, and for
so long as Lender owns, legally or beneficially, any of the Facility Fee Shares
or other shares of Common Stock, or has the right to receive any additional
shares of Common Stock, the Issuing Borrower shall: (i) file in a timely manner
all reports required to be filed under the Securities Act, the Exchange Act or
any securities laws and regulations thereof applicable to the Borrower of any
state of the United States, or by the rules and regulations of the Principal
Trading Market, and, to provide a copy thereof to the Lender promptly after such
filing; (ii) not terminate its status as an issuer required to file reports
under the Exchange Act even if the Exchange Act or the rules and regulations
thereunder would otherwise permit such termination; (iii) if required by the
rules and regulations of the Principal Trading Market, promptly secure the
listing of the Facility Fee Shares and any other shares of the Issuing
Borrower’s Common Stock issuable to Lender under any Loan Documents upon the
Principal Trading Market (subject to official notice of issuance) and, take all
reasonable action under its control to maintain the continued listing, quotation
and trading of its Common Stock on the Principal Trading Market, and the Issuing
Borrower shall comply in all respects with the Issuing Borrower’s reporting,
filing and other obligations under the bylaws or rules of the Principal Trading
Market, the Financial Industry Regulatory Authority, Inc. and such other
Governmental Authorities, as applicable. The Issuing Borrower shall promptly
provide to Lender copies of any notices it receives from the SEC or any
Principal Trading Market, to the extent any such notices could in any way have
or be reasonably expected to have a Material Adverse Effect.

10.19

Rule 144.  With a view to making available to Lender the benefits of Rule 144
under the Securities Act (“Rule 144”), or any similar rule or regulation of the
SEC that may at any time permit Lender to sell the Facility Fee Shares or other
shares of Common Stock issuable to Lender under any Loan Documents to the public
without registration, the Issuing Borrower represents and warrants that: (i) the
Issuing Borrower is, and has been for a period of at least ninety (90) days
immediately preceding the date hereof, subject to the reporting requirements of
Section 13 or 15(d) of the Exchange Act; (ii) the Issuing Borrower has filed all
required reports under Section 13 or 15(d) of the Exchange Act, as applicable,
during the twelve (12) months preceding the Closing Date (or for such shorter
period that the Issuing Borrower was required to file such reports); and (iii)
the Issuing Borrower is not an issuer defined as a “Shell Company” (as
hereinafter defined).  For the purposes hereof, the term “Shell Company” shall
mean an issuer that meets the description defined under Rule 144.  In addition,
so long as Lender owns, legally or beneficially, any securities of the Issuing
Borrower, or Lender has the right to receive any additional shares of Common
Stock, the Issuing Borrower shall, at its sole expense:

(a)

Make, keep and ensure that adequate current public information with respect to
the Issuing Borrower, as required in accordance with Rule 144, is publicly
available;

(b)

furnish to the Lender, promptly upon reasonable request: (A) a written statement
by the Issuing Borrower that it has complied with the reporting requirements of
Rule 144, the Securities Act and the Exchange Act; and (b) such other
information as may be reasonably requested by Lender to permit the Lender to
sell any of the Facility Fee Shares or other shares of Common Stock acquired
hereunder or under the Revolving Note pursuant to Rule 144 without limitation or
restriction; and





46




--------------------------------------------------------------------------------







(c)

promptly at the request of Lender, give the Issuing Borrower’s transfer agent
(the “Transfer Agent”) instructions to the effect that, upon the Transfer
Agent’s receipt from Lender of a certificate (a “Rule 144 Certificate”)
certifying that Lender’s holding period (as determined in accordance with the
provisions of Rule 144) for any portion of the Facility Fee Shares or shares of
Common Stock issuable upon conversion of the Revolving Note which Lender
proposes to sell (or any portion of such shares which Lender is not presently
selling, but for which Lender desires to remove any restrictive legends
applicable thereto) (the “Securities Being Sold”) is not less than six (6)
months, and receipt by the Transfer Agent of the “Rule 144 Opinion” (as
hereinafter defined) from the Issuing Borrower or its counsel (or from Lender
and its counsel as permitted below), the Transfer Agent is to effect the
transfer (or issuance of a new certificate without restrictive legends, if
applicable) of the Securities Being Sold and issue to Lender or transferee(s)
thereof one or more stock certificates representing the transferred (or
re-issued) Securities Being Sold without any restrictive legend and without
recording any restrictions on the transferability of such shares on the Transfer
Agent’s books and records.  In this regard, upon Lender’s request, the Issuing
Borrower shall have an affirmative obligation to cause its counsel to promptly
issue to the Transfer Agent a legal opinion providing that, based on the Rule
144 Certificate, the Securities Being Sold may be sold pursuant to the
provisions of Rule 144, even in the absence of an effective registration
statement, or re-issued without any restrictive legends pursuant to the
provisions of Rule 144, even in the absence of an effective registration
statement (the “Rule 144 Opinion”). If the Transfer Agent requires any
additional documentation in connection with any proposed transfer (or
re-issuance) by Lender of any Securities Being Sold, the Issuing Borrower shall
promptly deliver or cause to be delivered to the Transfer Agent or to any other
Person, all such additional documentation as may be necessary to effectuate the
transfer (or re-issuance) of the Securities Being Sold and the issuance of an
unlegended certificate to any such Lender or any transferee thereof, all at the
Issuing Borrower’s expense.  Any and all fees, charges or expenses, including,
without limitation, attorneys’ fees and costs, incurred by Lender in connection
with issuance of any such shares, or the removal of any restrictive legends
thereon, or the transfer of any such shares to any assignee of Lender, shall be
paid by the Issuing Borrower, and if not paid by the Issuing Borrower, the
Lender may, but shall not be required to, pay any such fees, charges or
expenses, and the amount thereof, together with interest thereon at the highest
non-usurious rate permitted by law, from the date of outlay, until paid in full,
shall be due and payable by the Issuing Borrower to Lender immediately upon
demand therefor, and all such amounts advanced by the Lender shall be additional
Obligations due under this Agreement and the Revolving Note and secured under
the Loan Documents.  In the event that the Issuing Borrower and/or its counsel
refuses or fails for any reason to render the Rule 144 Opinion or any other
documents, certificates or instructions required to effectuate the transfer (or
re-issuance) of the Securities Being Sold and the issuance of an unlegended
certificate to any such Lender or any transferee thereof, then: (A) to the
extent the Securities Being Sold could be lawfully transferred (or re-issued)
without restrictions under applicable laws, Issuing Borrower’s failure to
promptly provide the Rule 144 Opinion or any other documents, certificates or
instructions required to effectuate the transfer (or re-issuance) of the
Securities Being Sold and the issuance of an unlegended certificate to any such
Lender or any transferee thereof shall be an immediate Event of Default under
this Agreement and all other Loan Documents; and (B) the Issuing Borrower hereby
agrees and acknowledges that Lender is hereby irrevocably and expressly
authorized to have counsel to Lender render any and all opinions and other
certificates or instruments which may be required for purposes of effectuating





47




--------------------------------------------------------------------------------







the transfer (or re-issuance) of the Securities Being Sold and the issuance of
an unlegended certificate to any such Lender or any transferee thereof, and the
Issuing Borrower hereby irrevocably authorizes and directs the Transfer Agent
to, without any further confirmation or instructions from the Issuing Borrower,
transfer or re-issue any such Securities Being Sold as instructed by Lender and
its counsel.

10.20

Reservation of Shares.  The Issuing Borrower shall take all action reasonably
necessary to at all times have authorized, and reserved for the purpose of
issuance, such number of shares of Common Stock as shall be necessary to effect
the full conversion of the Revolving Note in accordance with its terms (the
“Share Reserve”).  If at any time the Share Reserve is insufficient to effect
the full conversion of the Revolving Note then outstanding, the Issuing Borrower
shall increase the Share Reserve accordingly.  If the Issuing Borrower does not
have sufficient authorized and unissued shares of Common Stock available to
increase the Share Reserve, the Issuing Borrower shall call and hold a special
meeting of the shareholders within forty-five (45) days of such occurrence, or
take action by the written consent of the holders of a majority of the
outstanding shares of Common Stock, if possible, for the sole purpose of
increasing the number of shares authorized.  Issuing Borrower’s management shall
recommend to the shareholders to vote in favor of increasing the number of
shares of Common Stock authorized.   

11.

FINANCIAL COVENANTS.

11.1

Revenue Covenant.  For each calendar quarter while this Agreement remains in
effect, Borrowers, collectively, shall have at least ten percent (10%) growth in
revenues over the preceding rolling twelve-month period, as evidenced by
Borrowers’ financial statements as filed with the SEC or as otherwise required
to be delivered hereunder.

12.

EVENTS OF DEFAULT.

Borrowers, without notice or demand of any kind, shall be in default under this
Agreement upon the occurrence of any of the following events (each an “Event of
Default”):

12.1

Nonpayment of Obligations.  Any amount due and owing on the Revolving Note or
any of the Obligations, whether by its terms or as otherwise provided herein, is
not paid within five (5) days after the date such amount is due, or if the
Obligations are not repaid in full on the Revolving Loan Maturity Date.

12.2

Misrepresentation.  Any written warranty, representation, certificate or
statement of any Borrower in this Agreement, the Loan Documents or any other
agreement with Lender shall be false or misleading in any material respect when
made or deemed made.

12.3

Nonperformance.  Any failure to perform or default in the performance of any
covenant, condition or agreement contained in this Agreement (not otherwise
addressed in this Article 12), which failure to perform or default in
performance continues for a period of thirty (30) days after Borrowers receive
notice or knowledge from any source of such failure to perform or default in
performance (provided that if Borrowers commence to cure such failure or default
promptly after the occurrence thereof, and Borrowers diligently and
expeditiously proceed to cure such default but Borrowers are unable to cure such
default within such thirty (30)





48




--------------------------------------------------------------------------------







day period, then such thirty (30) day period shall be extended for such time as
Borrowers continue to diligently seek to cure such default, but such extension
shall not exceed sixty (60) days or be deemed to extend the Revolving Loan
Maturity Date).

12.4

Default under Loan Documents.  Any failure to perform or default in the
performance by any Borrower that continues after applicable grace and cure
periods under any covenant, condition or agreement contained in any of the other
Loan Documents or any other agreement with Lender, all of which covenants,
conditions and agreements are hereby incorporated in this Agreement by express
reference (provided that if Borrowers commence to cure such failure or default
promptly after the occurrence thereof, and Borrowers diligently and
expeditiously proceed to cure such default but Borrowers are unable to cure such
default within such thirty (30) day period, then such thirty (30) day period
shall be extended for such time as Borrowers continue to diligently seek to cure
such default, but such extension shall not exceed sixty (60) days or be deemed
to extend the Revolving Loan Maturity Date).

12.5

Default under Other Obligations.  Any default by any Borrower in the payment of
principal, interest or any other sum for any other obligation beyond any period
of grace provided with respect thereto or in the performance of any, other term,
condition or covenant contained in any material agreement (including, but not
limited to, any capital or operating lease or any agreement in connection with
the deferred purchase price of property), the effect of which default is to
cause or permit the holder of such obligation (or the other party to such other
agreement) to cause such obligation or agreement to become due prior to its
stated maturity, to terminate such other agreement, or to otherwise modify or
adversely affect such obligation or agreement in a manner that could have a
Material Adverse Effect on such Borrower.

12.6

Assignment for Creditors.  Any Borrower makes an assignment for the benefit of
creditors, fails to pay, or admits in writing its inability to pay its debts as
they mature; or if a trustee of any substantial part of the assets of any
Borrower is applied for or appointed, and in the case of such trustee being
appointed in a Proceeding brought against such Borrower, such Borrower, by any
action or failure to act indicates its approval of, consent to, or acquiescence
in such appointment and such appointment is not vacated, stayed on appeal or
otherwise shall not have ceased to continue in effect within sixty (60) days
after the date of such appointment.

12.7

Bankruptcy.  Any Proceeding involving any Borrower, is commenced by or against
any Borrower under any bankruptcy, reorganization, arrangement, insolvency,
readjustment of debt, dissolution or liquidation law or statute of the federal
government or any state government, and in the case of any such Proceeding being
instituted against any Borrower: (i) such Borrower, by any action or failure to
act, indicates its approval of, consent to or acquiescence therein; or (ii) an
order shall be entered approving the petition in such Proceedings and such order
is not vacated, stayed on appeal or otherwise shall not have ceased to continue
in effect within sixty (60) days after the entry thereof.

12.8

Judgments.  The entry of any judgment, decree, levy, attachment, garnishment or
other process, or the filing of any Lien against the property of any Borrower
for an amount in excess of $150,000 and which is not fully covered by insurance
and such judgment or other process would have a Material Adverse Effect on the
ability of such Borrower to perform under this Agreement or under Loan
Documents, as determined by Lender in its sole discretion, unless





49




--------------------------------------------------------------------------------







such judgment or other process shall have been, within sixty (60) days from the
entry thereof: (i) bonded over to the satisfaction of Lender and appealed; (ii)
vacated; or (iii) discharged.

12.9

Material Adverse Effect.  A Material Adverse Effect shall occur.

12.10

Change in Control.  Except as permitted under this Agreement, any Change in
Control shall occur; provided, however, a Change in Control shall not constitute
an Event of Default if: (i) it arises out of an event or circumstance beyond the
reasonable control of any Borrower (for example, but not by way of limitation, a
transfer of ownership interest due to death or incapacity); and (ii) within
sixty (60) days after such Change in Control, such Borrower provides Lender with
information concerning the identity and qualifications of the individual or
individuals who will be in Control, and such individual or individuals shall be
acceptable to Lender, in Lender’s sole discretion.  

12.11

Collateral Impairment.  The entry of any judgment, decree, levy, attachment,
garnishment or other process, or the filing of any Lien against, any of the
Collateral or any collateral under a separate security agreement securing any of
the Obligations, and such judgment or other process shall not have been, within
forty-five (45) days from the entry thereof: (i) bonded over to the satisfaction
of Lender and appealed; (ii) vacated; or (iii) discharged, or the loss, theft,
destruction, seizure or forfeiture, or the occurrence of any material
deterioration or impairment of any of the Collateral or any of the Collateral
under any security agreement securing any of the Obligations, or any material
decline or depreciation in the value or market price thereof (whether actual or
reasonably anticipated), which causes the Collateral, in the reasonable opinion
of Lender acting in good faith, to become unsatisfactory as to value or
character, or which causes Lender to reasonably believe that it is insecure and
that the likelihood for repayment of the Obligations is or will soon be
impaired, time being of the essence.  The cause of such deterioration,
impairment, decline or depreciation shall include, but is not limited to, the
failure by any Borrower to do any act deemed reasonably necessary by Lender to
preserve and maintain the value and collectability of the Collateral.

13.

REMEDIES.

Upon the occurrence and during the continuance of an Event of Default, Lender
shall have all rights, powers and remedies set forth in the Loan Documents, in
any written agreement or instrument (other than this Agreement or the Loan
Documents) relating to any of the Obligations or any security therefor, or as
otherwise provided at law or in equity.  Without limiting the generality of the
foregoing, Lender may, at its option, upon the occurrence and during the
continuance of an Event of Default, declare its commitments to Borrowers to be
terminated and all Obligations to be immediately due and payable; provided,
however, that upon the occurrence of an Event of Default under either Section
12.6, “Assignment for Creditors”, or Section 12.7, “Bankruptcy”, all commitments
of Lender to Borrowers shall immediately terminate and all Obligations shall be
automatically due and payable, all without demand, notice or further action of
any kind required on the part of Lender.  The Borrowers hereby waive any and all
presentment, demand, notice of dishonor, protest, and all other notices and
demands in connection with the enforcement of Lender’s rights under the Loan
Documents, and hereby consent to, and waive notice of release, with or without
consideration, of the Borrowers or of any Collateral, notwithstanding anything
contained herein or in the Loan Documents to the contrary.





50




--------------------------------------------------------------------------------







No Event of Default shall be waived by Lender, except and unless such waiver is
in writing and signed by Lender.  No failure or delay on the part of Lender in
exercising any right, power or remedy hereunder shall operate as a waiver of the
exercise of the same or any other right at any other time; nor shall any single
or partial exercise of any such right, power or remedy preclude any other or
further exercise thereof or the exercise of any other right, power or remedy
hereunder.  There shall be no obligation on the part of Lender to exercise any
remedy available to Lender in any order. The remedies provided for herein are
cumulative and not exclusive of any remedies provided at law or in equity.  Each
Borrower agrees that in the event that any Borrower fails to perform, observe or
discharge any of its Obligations or liabilities under this Agreement, the
Revolving Note, and other Loan Documents, or any other agreements with Lender,
no remedy of law will provide adequate relief to Lender, and further agrees that
Lender shall be entitled to temporary and permanent injunctive relief in any
such case without the necessity of proving actual damages.

14.

MISCELLANEOUS.

14.1

Obligations Absolute.  None of the following shall affect the Obligations of any
Borrower to Lender under this Agreement or Lender’s rights with respect to the
Collateral:

(a)

acceptance or retention by Lender of other property or any interest in property
as security for the Obligations;

(b)

release by Lender of all or any part of the Collateral or of any party liable
with respect to the Obligations (other than Borrowers);

(c)

release, extension, renewal, modification or substitution by Lender of the
Revolving Note, or any note evidencing any of the Obligations; or

(d)

failure of Lender to resort to any other security or to pursue Borrowers or any
other obligor liable for any of the Obligations before resorting to remedies
against the Collateral.

14.2

Entire Agreement.  This Agreement and the other Loan Documents: (i) are valid,
binding and enforceable against the each of the Borrowers and Lender in
accordance with its provisions and no conditions exist as to their legal
effectiveness; (ii) constitute the entire agreement between the parties; and
(iii) are the final expression of the intentions of the Borrowers and Lender.
 No promises, either expressed or implied, exist between the Borrowers and
Lender, unless contained herein or in the Loan Documents.  This Agreement and
the Loan Documents supersede all negotiations, representations, warranties,
commitments, offers, contracts (of any kind or nature, whether oral or written)
prior to or contemporaneous with the execution hereof.

14.3

Amendments; Waivers.  No amendment, modification, termination, discharge or
waiver of any provision of this Agreement or of the Loan Documents, or consent
to any departure by Borrowers therefrom, shall in any event be effective unless
the same shall be in writing and signed by Lender, and then such waiver or
consent shall be effective only for the specific purpose for which given.





51




--------------------------------------------------------------------------------







14.4

WAIVER OF DEFENSES. THE CREDIT PARTIES WAIVE EVERY PRESENT AND FUTURE DEFENSE,
CAUSE OF ACTION, COUNTERCLAIM OR SETOFF WHICH THE CREDIT PARTIES MAY HAVE AS OF
THE DATE HEREOF TO ANY ACTION BY LENDER IN ENFORCING THIS AGREEMENT AND THE
OTHER LOAN DOCUMENTS.  THE CREDIT PARTIES WAIVE ANY IMPLIED COVENANT OF GOOD
FAITH AND RATIFY AND CONFIRM WHATEVER LENDER MAY DO PURSUANT TO THE TERMS OF
THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS AS OF THE DATE OF THIS AGREEMENT.
 THIS PROVISION IS A MATERIAL INDUCEMENT FOR LENDER GRANTING ANY FINANCIAL
ACCOMMODATION TO BORROWER.

14.5

WAIVER OF JURY TRIAL. LENDER AND EACH OF THE CREDIT PARTIES, AFTER CONSULTING OR
HAVING HAD THE OPPORTUNITY TO CONSULT WITH COUNSEL, KNOWINGLY, VOLUNTARILY AND
INTENTIONALLY WAIVES, IRREVOCABLY, THE RIGHT TO TRIAL BY JURY WITH RESPECT TO
ANY LEGAL PROCEEDING BASED HEREON, OR ARISING OUT OF, UNDER OR IN CONNECTION
WITH THIS AGREEMENT, THE REVOLVING NOTE, ANY LOAN DOCUMENT OR ANY OF THE
OBLIGATIONS, THE COLLATERAL, OR ANY OTHER AGREEMENT EXECUTED OR CONTEMPLATED TO
BE EXECUTED IN CONJUNCTION WITH THIS AGREEMENT, OR ANY COURSE OF CONDUCT OR
COURSE OF DEALING IN WHICH LENDER AND BORROWER (OR EITHER GUARANTOR) ARE ADVERSE
PARTIES.  THIS PROVISION IS A MATERIAL INDUCEMENT FOR LENDER GRANTING ANY
FINANCIAL ACCOMMODATION TO BORROWER.

14.6

JURISDICTION.  TO INDUCE LENDER TO MAKE THE LOANS, EACH BORROWER IRREVOCABLY
AGREES THAT ALL ACTIONS ARISING, DIRECTLY OR INDIRECTLY, AS A RESULT OR
CONSEQUENCE OF THIS AGREEMENT, THE REVOLVING NOTE, ANY OTHER AGREEMENT WITH
LENDER OR THE COLLATERAL, SHALL BE INSTITUTED AND LITIGATED ONLY IN COURTS
HAVING THEIR SITUS IN THE COUNTY OF CLARK, NEVADA, PROVIDED THAT NOTHING IN THIS
AGREEMENT SHALL BE DEEMED OR OPERATE TO PRECLUDE LENDER FROM BRINGING SUIT OR
TAKING OTHER LEGAL ACTION IN ANY OTHER JURISDICTION. EACH BORROWER HEREBY
CONSENTS TO THE EXCLUSIVE JURISDICTION AND VENUE OF ANY STATE OR FEDERAL COURT
HAVING ITS SITUS IN SAID COUNTY, AND EACH WAIVES ANY OBJECTION BASED ON FORUM
NON CONVENIENS. EACH BORROWER HEREBY WAIVES PERSONAL SERVICE OF ANY AND ALL
PROCESS AND CONSENT THAT ALL SUCH SERVICE OF PROCESS MAY BE MADE BY CERTIFIED
MAIL, RETURN RECEIPT REQUESTED, DIRECTED TO A BORROWER, AS APPLICABLE, AS SET
FORTH HEREIN IN THE MANNER PROVIDED BY APPLICABLE STATUTE, LAW, RULE OF COURT OR
OTHERWISE.

14.7

Assignability. Lender may at any time assign Lender’s rights in this Agreement,
the Revolving Note, any Loan Document, the Obligations, or any part thereof and
transfer Lender’s rights in any or all of the Collateral, and Lender thereafter
shall be relieved from all liability with respect to such Collateral (provided,
however, that Lender shall not so assign to any party that Lender knows is a
direct or indirect competitor of Borrowers).  In addition, Lender may at any
time sell one or more participations in the Loans. The Credit Parties may not
sell or assign this Agreement, any Loan Document or any other agreement with
Lender, or any portion





52




--------------------------------------------------------------------------------







thereof, either voluntarily or by operation of law, nor delegate any of its
duties of obligations hereunder or thereunder, without the prior written consent
of Lender, which consent may be withheld in Lender’s sole and absolute
discretion.  This Agreement shall be binding upon Lender and the Credit Parties
and their respective legal representatives, successors and permitted assigns.
 All references herein to a Borrower shall be deemed to include any successors,
whether immediate or remote.  In the case of a joint venture or partnership, the
term “Borrower” shall be deemed to include all joint venturers or partners
thereof, who shall be jointly and severally liable hereunder.

14.8

Confidentiality. Each of the parties hereto shall keep confidential any
information obtained from the other party (except information publicly available
or in such party’s domain prior to disclosure of such information from the other
party hereto, and except as required by applicable laws) and shall promptly
return to the other party all schedules, documents, instruments, work papers and
other written information without retaining copies thereof, previously furnished
by it as a result of this Agreement or in connection herewith.

14.9

Publicity.  Borrowers and Lender shall have the right to approve, before
issuance, any press release or any other public statement with respect to the
transactions contemplated hereby made by any party; provided, however, that
Borrowers shall be entitled, without the prior approval of Lender, to issue any
press release or other public disclosure with respect to such transactions
required under applicable securities or other laws or regulations.
 Notwithstanding the foregoing, Borrowers shall use their best efforts to
consult Lender in connection with any such press release or other public
disclosure prior to its release and Lender shall be provided with a copy thereof
upon release thereof.  With respect to any press release to be made by Lender,
Borrowers hereby authorize and grants blanket permission to Lender to include
the Borrowers’ stock symbol, if any, in any press releases.  Borrowers shall,
promptly upon request, execute any additional documents of authority or
permission as may be requested by Lender in connection with any such press
releases.

14.10

Binding Effect.  This Agreement shall become effective upon execution by
Borrowers and Lender.

14.11

Governing Law.  This Agreement, the Loan Documents and the Revolving Note shall
be delivered and accepted in and shall be deemed to be contracts made under and
governed by the internal laws of the State of Nevada, and for all purposes shall
be construed in accordance with the laws of such State, without giving effect to
the choice of law provisions of such State.

14.12

Enforceability.  Wherever possible, each provision of this Agreement shall be
interpreted in such manner as to be effective and valid under applicable law,
but if any provision of this Agreement shall be prohibited by, unenforceable or
invalid under any jurisdiction, such provision shall as to such jurisdiction, be
severable and be ineffective to the extent of such prohibition or invalidity,
without invalidating the remaining provisions of this Agreement or affecting the
validity or enforceability of such provision in any other jurisdiction.

14.13

Survival of Borrower’s Representations.  All covenants, agreements,
representations and warranties made by any Borrower herein shall,
notwithstanding any investigation by Lender, be deemed material and relied upon
by Lender and shall survive the





53




--------------------------------------------------------------------------------







making and execution of this Agreement and the Loan Documents and the issuance
of the Revolving Note, and shall be deemed to be continuing representations and
warranties until such time as each Borrower has fulfilled all of its Obligations
to Lender, and Lender has been paid in full. Lender, in extending financial
accommodations to Borrowers, is expressly acting and relying on the aforesaid
representations and warranties.

14.14

Extensions of Lender’s Commitment and the Revolving Note.  This Agreement shall
secure and govern the terms of any extensions or renewals of Lender’s commitment
hereunder and the Revolving Note pursuant to the execution of any modification,
extension or renewal note executed by Borrowers and accepted by Lender in its
sole and absolute discretion in substitution for the Revolving Note.

14.15

Time of Essence.  Time is of the essence in making payments of all amounts due
Lender under this Agreement and in the performance and observance by each
Borrower of each covenant, agreement, provision and term of this Agreement.

14.16

Counterparts.  This Agreement may be executed in any number of counterparts and
by different parties hereto in separate counterparts, each of which when so
executed and delivered shall be deemed to be an original and all of which taken
together shall constitute one and the same instrument.

14.17

Electronic Signatures. Lender is hereby authorized to rely upon and accept as an
original any Loan Documents or other communication which is sent to Lender by
facsimile, telegraphic or other electronic transmission (each, a
“Communication”) which Lender in good faith believes has been signed by a
Borrower and has been delivered to Lender by a properly authorized
representative of a Borrower, whether or not that is in fact the case.
 Notwithstanding the foregoing, Lender shall not be obligated to accept any such
Communication as an original and may in any instance require that an original
document be submitted to Lender in lieu of, or in addition to, any such
Communication.

14.18

Notices.  Any notices, consents, waivers, or other communications required or
permitted to be given under the terms of this Agreement must be in writing and
in each case properly addressed to the party to receive the same in accordance
with the information below, and will be deemed to have been delivered: (i) if
mailed by certified mail, return receipt requested, postage prepaid and properly
addressed to the address below, then three (3) business days after deposit of
same in a regularly maintained U.S. Mail receptacle; or (ii) if mailed by
Federal Express, UPS or other nationally recognized overnight courier service,
next business morning delivery, then one (1) business day after deposit of same
in a regularly maintained receptacle of such overnight courier; or (iii) if hand
delivered, then upon hand delivery thereof to the address indicated on or prior
to 5:00 p.m., EST, on a Business Day.  Any notice hand delivered after 5:00
p.m., EST, shall be deemed delivered on the following Business Day.
 Notwithstanding the foregoing, notice, consents, waivers or other
communications referred to in this Agreement may be sent by facsimile, e-mail,
or other method of delivery, but shall be deemed to have been delivered only
when the sending party has confirmed (by reply e-mail or some other form of
written confirmation) that the notice has been received by the other party.  The
addresses and facsimile numbers for such communications shall be as set forth
below, unless such address or information is changed by a notice conforming to
the requirements





54




--------------------------------------------------------------------------------







hereof.  No notice to or demand on Borrower in any case shall entitle Borrower
to any other or further notice or demand in similar or other circumstances:

If to any Borrower:

Blue Earth, Inc.

 

 

 

2298 Horizon Ridge Parkway, Suite 205

 

Henderson, NV 89052

 

Attention:

Mr. Johnny R. Thomas, CEO

 

Telephone:

  702-263-1808

 

Facsimile:

  702-263-1824

 

E-Mail:

  thomas@blueearthinc.com

 

 

 

 

 

 

 

 

With a copy to:

Davidoff Hutcher & Citron LLP

 

605 Third Avenue

New York, NY 10158

Attention:  Elliot H. Lutzker, Esq.

Telephone:  646-428-3210

Facsimile:  212-286-1884

E-Mail:  ehl@dhclegal.com

 

 

If to the Lender:

TCA Global Credit Master Fund, LP

 

1404 Rodman Street

 

Hollywood, Florida 33020

 

Attention:

Robert Press, Director

 

Telephone:

(786) 323-1650

 

Facsimile:

(786) 323-1651

 

E-Mail:

bpress@trafcap.com

 

 

With a Copy to:

David Kahan, P.A.

 

6420 Congress Ave., Suite 1800

 

Boca Raton, Florida 33487

 

Telephone:

(561) 672-8330

 

Facsimile:

(561) 672-8301

 

E-Mail:

david@dkpalaw.com




14.19

Indemnification.  Each Borrower agrees to defend, protect, indemnify and hold
harmless Lender and all of its officers, directors, employees and agents
(including, without limitation, those retained in connection with the
transactions contemplated by this Agreement) (each, a “Lender Indemnitee” and
collectively, the “Lender Indemnitees”) from and against any and all
liabilities, obligations, losses, damages, penalties, actions, judgments, suits,
claims, costs, expenses and distributions of any kind or nature (including,
without limitation, the disbursements and the reasonable fees of counsel for
each Lender Indemnitee thereto), which may be imposed on, incurred by, or
asserted against, any Lender Indemnitee (whether direct,





55




--------------------------------------------------------------------------------







indirect or consequential and whether based on any federal, state or local laws
or regulations, including, without limitation, securities, Environmental Laws
and commercial laws and regulations, under common law or in equity, or based on
contract or otherwise) in any manner relating to or arising out of this
Agreement or any of the Loan Documents, or any act, event or transaction related
or attendant thereto, the preparation, execution and delivery of this Agreement
and the Loan Documents, including, but not limited to, the making or issuance
and management of the Loans, the use or intended use of the proceeds of the
Loans, the enforcement of Lender’s rights and remedies under this Agreement, the
Loan Documents, the Revolving Note, any other instruments and documents
delivered hereunder, or under any other agreement between Borrowers and Lender;
provided, however, that Borrowers shall not have any obligations hereunder to
any Lender Indemnitee with respect to matters caused by or resulting from the
willful misconduct, gross negligence or criminal conduct of such Lender
Indemnitee.  To the extent that the undertaking to indemnify set forth in the
preceding sentence may be unenforceable because it violates any law or public
policy, Borrowers shall satisfy such undertaking to the maximum extent permitted
by applicable law.  Any liability, obligation, loss, damage, penalty, cost or
expense covered by this indemnity shall be paid to each Lender Indemnitee on
demand, and, failing prompt payment, shall, together with interest thereon at
the Default Rate from the date incurred by each Lender Indemnitee until paid by
Borrowers, be added to the Obligations of Borrowers and be secured by the
Collateral.  The provisions of this Section shall survive the satisfaction and
payment of the other Obligations and the termination of this Agreement.

14.20

Release.  In consideration of the mutual promises and covenants made herein, and
other good and valuable consideration, the receipt and sufficiency of which is
hereby acknowledged, and intending to be legally bound hereby, each Borrower
hereby agrees to fully, finally and forever release and forever discharge and
covenant not to sue Lender, and/or and its parent companies, subsidiaries,
affiliates, divisions, and their respective attorneys, officers, directors,
agents, shareholders, members, employees, predecessors, successors, assigns,
personal representatives, partners, heirs and executors from any and all debts,
fees, attorneys’ fees, liens, costs, expenses, damages, sums of money, accounts,
bonds, bills, covenants, promises, judgments, charges, demands, claims, causes
of action, suits, liabilities, expenses, obligations or contracts of any kind
whatsoever, whether in law or in equity, whether asserted or unasserted, whether
known or unknown, fixed or contingent, under statute or otherwise, from the
beginning of time through the Closing Date, including, without  limiting the
generality of the foregoing, any and all claims relating to or arising out of
any financing transactions, credit facilities, debentures, security agreements,
and other agreements including, without limitation, each of the Loan Documents,
entered into by any Borrower with Lender and any and all claims that any
Borrower does not know or suspect to exist, whether through ignorance,
oversight, error, negligence, or otherwise, and which, if known, would
materially affect their decision to enter into this Agreement or the related
Loan Documents.

14.21

Interpretation.  If any provision in this Agreement requires judicial or similar
interpretation, the judicial or other such body interpreting or construing such
provision shall not apply the assumption that the terms hereof shall be more
strictly construed against one party because of the rule that an instrument must
be construed more strictly against the party which itself or through its agents
prepared the same.  The parties hereby agree that all parties and their agents
have participated in the preparation hereof equally.





56




--------------------------------------------------------------------------------







14.22

Compliance with Federal Law.  The Credit Parties shall: (i) ensure that no
Person who owns a controlling interest in or otherwise controls a Credit Party
is or shall be listed on the Specially Designated Nationals and Blocked Person
List or other similar lists maintained by the Office of Foreign Assets Control
(“OFAC”), the Department of the Treasury, included in any Executive Orders or
any other similar lists from any government, foreign or national; (ii) not use
or permit the use of the proceeds of the Loans to violate any of the foreign
asset control regulations of OFAC or any enabling statute or Executive Order
relating thereto, or any other similar national or foreign governmental
regulations; and (iii) comply, and cause each of such Credit Party’s
Subsidiaries to comply, with all applicable Lender Secrecy Act (“BSA”) laws and
regulations, as amended.  As required by federal law and Lender’s policies and
practices, Lender may need to obtain, verify and record certain customer
identification information and documentation in connection with opening or
maintaining accounts or establishing or continuing to provide services.

14.23

Joint and Several Liability.  The liability of all Borrowers hereunder for the
Obligations, or for the performance of any other term, condition, covenant or
agreement of any Borrower hereunder, shall be joint and several.

14.24

Escrow for Existing UCC’s.  The parties recognize and acknowledge that Xnergy,
Inc., one of the Subsidiaries of the Issuing Borrower, has two UCC financing
statements filed with the Secretary of State of California against certain of
its assets, as evidenced by UCC financing statement with File No. 127297296318
naming UTC Power Corporation (“UTC”) as secured party (the “UTC UCC”), and UCC
financing statement with File No. 127339918104 naming Suntech America, Inc.
(“Suntech”) as secured party (the “Suntech UCC”) (the UTC UCC and the Suntech
UCC are sometimes hereinafter collectively referred to as the “Existing UCC’s”).
 The Borrowers hereby represent and warrant to Lender that the approximate
principal amount outstanding under the obligation that is secured by the UTC UCC
is $88,000.00, and that the approximate principal amount outstanding under the
obligation that is secured by the Suntech UCC is $119,000.00.  In this regard,
in connection with the funding of the initial Revolving Loan funded hereunder on
the Closing Date, the Lender shall withhold from the Revolving Loan proceeds, an
amount on account of the UTC UCC of $88,000.00 (the “UTC Withheld Amount”), and
an amount on account of the Suntech UCC of $119,000.00 (the “Suntech Withheld
Amount”).  The UTC Withheld Amount and the Suntech Withheld Amount shall be held
by David Kahan, P.A., as “Escrow Agent” hereunder, and shall only be released as
follows: (A) the UTC Withheld Amount (or such portion thereof as may be agreed
as payable to UTC in full payment of all obligations secured by the UTC UCC)
shall only be released to UTC, upon Lender’s receipt of documentation
satisfactory to Lender: (i) showing a full payoff amount (including a per diem)
for the entire obligation secured by the UTC UCC; (ii) providing for wire
instructions or other payment instructions for payment of such obligations; and
(iii) providing that upon receipt of such payment, the UTC UCC will be
terminated of record; and (B) the Suntech Withheld Amount (or such portion
thereof as may be agreed as payable to Suntech in full payment of all
obligations secured by the Suntech UCC) shall only be released to Suntech, upon
Lender’s receipt of documentation satisfactory to Lender: (i) showing a full
payoff amount (including a per diem) for the entire obligation secured by the
Suntech UCC; (ii) providing for wire instructions or other payment instructions
for payment of such obligations; and (iii) providing that upon receipt of such
payment, the Suntech UCC will be terminated of record.  If amounts are paid to
UTC and/or Suntech in accordance with the foregoing, and such amounts so





57




--------------------------------------------------------------------------------







paid are less than the UTC Withheld Amount and the Suntech Withheld Amount,
respectively and as applicable, then any such remaining sums shall be delivered
to the Borrowers after payment of such outstanding obligations secured by the
Existing UCC’s, as applicable.  Until the UTC Withheld Amount and the Suntech
Withheld Amount are each fully disbursed to the applicable Persons in accordance
with this Section 14.24, all amounts at any time comprising the UTC Withheld
Amount or the Suntech Withheld Amount shall be additional security for all
Obligations of the Borrowers to Lender under this Agreement and all other Loan
Documents, and be secured by the Security Agreement and other applicable Loan
Documents.  Notwithstanding anything contained in this Section 14.24 to the
contrary, in the event the Borrowers have indefeasibly paid all Obligations they
have to Lender under this Agreement and all other Loan Documents, and there is
no further commitments by the Lender to advance funds to the Borrowers under
this Agreement or any other Loan Documents, then in such event and at such time,
any portion of the UCT Withheld Amount and the Suntech Withheld Amount then in
Escrow Agent’s possession shall be released to the Borrowers.  Any action taken
by UCT or Suntech to enforce any rights they may have in connection with the
obligations secured by the Existing UCC’s shall constitute an Event of Default
under this Agreement, and in any such event, the Lender may, in its sole
discretion, use and pay the UTC Withheld Amount and/or the Suntech Withheld
Amount, and apply same to the Obligations hereunder, or otherwise to pay same,
or any portion thereof, to UTC and/or Suntech in satisfaction of their
obligations secured by the Existing UCC’s.

14.25

Matters Relating to Escrow Agent.  

(a)

The Escrow Agent undertakes to perform only such duties as are expressly set
forth herein and no implied duties or obligations shall be read into this
Agreement against the Escrow Agent.  Escrow Agent agrees to hold the UTC
Withheld Amount and the Suntech Withheld Amount (the “Escrowed Property”) in a
non-interest bearing account and to release same only in accordance with the
terms and conditions set forth in this Agreement and only upon a written
direction from Lender.

(b)

The Escrow Agent may act in reliance upon any writing or instrument (including
e-mail) or signature which it, in good faith, believes to be genuine, may assume
the validity and accuracy of any statement or assertion contained in such a
writing or instrument, and may assume that any Person purporting to give any
writing, notice, advice or instructions in connection with the provisions hereof
has been duly authorized to do so. The Escrow Agent shall not be liable in any
manner for the sufficiency or correctness as to form, manner, and execution, or
validity of any instrument deposited in this escrow or given to Escrow Agent
under this Agreement, nor as to the identity, authority, or right of any Person
executing the same; and its duties hereunder shall be limited to the safekeeping
of the Escrowed Property, and for the disposition of the same in accordance with
this Agreement.  Escrow Agent shall not be deemed to have knowledge of any
matter or thing unless and until Escrow Agent has actually received written
notice of such matter or thing and Escrow Agent shall not be charged with any
constructive notice whatsoever.

(c)

Escrow Agent shall hold in escrow, pursuant to this Agreement, the Escrowed
Property actually delivered and received by Escrow Agent hereunder, and Escrow
Agent shall not be obligated to ascertain the existence of (or initiate recovery
of) any other





58




--------------------------------------------------------------------------------







property other than property actually received by Escrow Agent.  If all or any
portion of the Escrowed Property is in the form of a check or in any other form
other than cash, Escrow Agent shall deposit same as required but shall not be
liable for the nonpayment thereof, nor responsible to enforce collection
thereof.  Escrow Agent shall not be liable for failure of any financial
institution where the Escrowed Property is deposited.

(d)

In the event instructions from Lender, the Borrowers, or any other Person would
require Escrow Agent to expend any monies or to incur any cost, Escrow Agent
shall be entitled to refrain from taking any action until it receives payment
for such costs.  It is agreed that the duties of Escrow Agent are purely
ministerial in nature and shall be expressly limited to the safekeeping of the
Escrowed Property and for the disposition of same in accordance with this
Agreement.  The Borrowers and Lender, jointly and severally, each hereby
indemnifies Escrow Agent and holds it harmless from and against any and all
claims, actions, liabilities, costs and other expenses of any nature or kind,
which it may incur or with which it may be threatened, directly or indirectly,
including all attorneys’ fees and costs of litigation, arising from or in any
way connected with this Agreement or which may result from Escrow Agent’s
following of instructions from Lender in accordance with this Agreement, except
those arising as a result of Escrow Agent’s gross negligence or willful
misconduct.  Escrow Agent shall be vested with a lien on all Escrowed Property
under the terms of this Agreement, for indemnification, attorneys’ fees, court
costs and all other costs and expenses arising from any such claims or expenses,
interpleader or otherwise, or other expenses, fees or charges of any character
or nature, which may be incurred by Escrow Agent by reason of disputes arising
between the Lender and the Borrowers, or any other Person, as to the correct
interpretation of this Agreement, and instructions given to Escrow Agent
hereunder, or otherwise, with the right of Escrow Agent, regardless of the
instruments aforesaid and without the necessity of instituting any proceeding,
to hold any property hereunder until and unless said additional expenses, fees
and charges shall be fully paid. Any fees and costs charged by the Escrow Agent
for serving hereunder shall be paid by the Borrowers.

(e)

In the event Escrow Agent shall be uncertain as to its duties or rights
hereunder or shall receive instructions, claims or demands from Lender, the
Borrowers or from any other Person with respect to the Escrowed Property, which,
in Escrow Agent’s sole opinion, are in conflict with each other or with any
provision of this Agreement, Escrow Agent shall be entitled to refrain from
taking any action until it shall be directed otherwise in writing by Lender and
the Borrowers and said other Persons, if any, or by a final order or judgment of
a court of competent jurisdiction.  If any of the parties shall be in
disagreement about the interpretation of this Agreement, or about the rights and
obligations, or the propriety of any action contemplated by the Escrow Agent
hereunder, the Escrow Agent may, at its sole discretion, deposit the Escrowed
Property with a court having jurisdiction over this Agreement, and, upon
notifying all parties concerned of such action, all liability on the part of the
Escrow Agent shall fully cease and terminate. The Escrow Agent shall be
indemnified by the Lender and the Borrowers for all costs, including reasonable
attorneys’ fees, in connection with the aforesaid proceeding, and shall be fully
protected in suspending all or a part of its activities under this Agreement
until a final decision or other settlement in the proceeding is received.  In
the event Escrow Agent is joined as a party to a lawsuit by virtue of the fact
that it is holding the Escrowed Property, Escrow Agent shall, at its sole
option, either: (i) tender the Escrowed Property in its possession to the
registry of the appropriate court; or (ii) disburse the Escrowed Property in its
possession in





59




--------------------------------------------------------------------------------







accordance with the court’s ultimate disposition of the case, and Lender and the
Borrowers hereby, jointly and severally, indemnify and hold Escrow Agent
harmless from and against any damages or losses in connection therewith
including, but not limited to, reasonable attorneys’ fees and court costs at all
trial and appellate levels.

(f)

The Escrow Agent may consult with counsel of its own choice (and the costs of
such counsel shall be paid by the Borrowers and Lender) and shall have full and
complete authorization and protection for any action taken or suffered by it
hereunder in good faith and in accordance with the opinion of such counsel. The
Escrow Agent shall not be liable for any mistakes of fact or error of judgment,
or for any actions or omissions of any kind, unless caused by its willful
misconduct or gross negligence.

(g)

The Escrow Agent may resign upon ten (10) days’ written notice to the parties in
this Agreement.  If a successor Escrow Agent is not appointed by the Lender and
Borrowers within this ten (10) day period, the Escrow Agent may petition a court
of competent jurisdiction to name a successor.

(h)

Conflict Waiver. The Borrowers hereby acknowledge that the Escrow Agent is
counsel to the Lender in connection with the transactions contemplated and
referred herein. The Borrowers agree that in the event of any dispute arising in
connection with this Agreement or otherwise in connection with any transaction
or agreement contemplated and referred herein, the Escrow Agent shall be
permitted to continue to represent the Lender and the Borrowers will not seek to
disqualify such counsel and waives any objection the Borrowers might have with
respect to the Escrow Agent acting as the Escrow Agent pursuant to this
Agreement.  The Lender and the Borrowers acknowledge and agree that nothing in
this Agreement shall prohibit Escrow Agent from: (i) serving in a similar
capacity on behalf of others; or (ii) acting in the capacity of attorneys for
one or more of the parties hereto in connection with any matter.

[REMAINDER OF PAGE LEFT BLANK, SIGNATURE PAGE FOLLOWS.]





60




--------------------------------------------------------------------------------







IN WITNESS WHEREOF, Borrowers and Lender have executed this Credit Agreement as
of the date first above written.

BORROWERS:

 

 

 

BLUE EARTH, INC., a Nevada corporation

BLUE EARTH TECH, INC., a Nevada corporation

 

 

By: /s/ Johnny R. Thomas

By: /s/ Johnny R. Thomas

Name: Johnny R. Thomas

Name: Johnny R. Thomas

Title: CEO

Title: CEO

 

 

 

 

BLUE EARTH ENERGY MANAGEMENT, INC., a Nevada corporation

BLUE EARTH ENERGY MANAGEMENT SERVICES, INC., a Nevada corporation

 

 

By: /s/ Johnny R. Thomas

By: /s/ John Pink

Name: Johnny R. Thomas

Name: John Pink

Title: CEO

Title: CEO

 

 

 

 

BLUE EARTH FINANCE, INC., a Nevada corporation

BLUE EARTH ENERGY PARTNERS, LLC, a Nevada limited liability company

 

 

By: /s/ Johnny R. Thomas

By: /s/ Johnny R. Thomas

Name: Johnny R. Thomas

Name: Johnny R. Thomas

Title: CEO

Title: CEO

 

 

 

 

CASTROVILLA, INC., a California corporation

XNERGY, INC., a California corporation

 

 

By: /s/ John Pink

By: /s/ Jason Davis

Name: John Pink

Name:  Jason Davis

Title: CEO

Title: CEO

 

 

 

 

HVAC CONTROLS & SPECIALTIES, INC., an Idaho corporation

ECOLEGACY GAS & POWER, LLC, a California limited liability company

 

 

By: /s/ Keith Altman

By:  /s/ Jason Davis

Name: Keith Altman

Name:  Jason Davis

Title: CEO

Title: Managing Member

 

 

 

 








61




--------------------------------------------------------------------------------










LENDER:




TCA GLOBAL CREDIT MASTER FUND, LP




By:

TCA Global Credit Fund GP, Ltd.

Its:

General Partner




By:

/s/ Robert Press

Robert Press, Director
















































































62